EXHIBIT 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED DECLARATION
OF TRUST

by and among

WILMINGTON TRUST COMPANY,
as Delaware Trustee,

WILMINGTON TRUST COMPANY,
as Institutional Trustee,

FIRST NATIONAL BANCSHARES, INC.,
as Sponsor,

and

JERRY L. CALVERT, KITTY B. PAYNE and
DAVID H. ZABRISKIE,
as Administrators,

Dated as of March 30, 2006

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

ARTICLE I INTERPRETATION AND DEFINITIONS

1

 

Section 1.1.

Definitions.

1

 

 

 

 

ARTICLE II ORGANIZATION

7

 

Section 2.1.

Name.

7

 

Section 2.2.

Office.

7

 

Section 2.3.

Purpose.

7

 

Section 2.4.

Authority.

8

 

Section 2.5.

Title to Property of the Trust.

8

 

Section 2.6.

Powers and Duties of the Trustees and the Administrators.

8

 

Section 2.7.

Prohibition of Actions by the Trust and the Institutional Trustee.

11

 

Section 2.8.

Powers and Duties of the Institutional Trustee.

12

 

Section 2.9.

Certain Duties and Responsibilities of the Trustees and Administrators.

13

 

Section 2.10.

Certain Rights of Institutional Trustee.

15

 

Section 2.11.

Delaware Trustee.

16

 

Section 2.12.

Execution of Documents.

17

 

Section 2.13.

Not Responsible for Recitals or Issuance of Securities.

17

 

Section 2.14.

Duration of Trust.

17

 

Section 2.15.

Mergers.

17

 

 

 

 

ARTICLE III SPONSOR

18

 

Section 3.1.

Sponsor’s Purchase of Common Securities.

18

 

Section 3.2.

Responsibilities of the Sponsor.

18

 

Section 3.3.

Expenses.

19

 

Section 3.4.

Right to Proceed.

19

 

 

 

 

ARTICLE IV INSTITUTIONAL TRUSTEE AND ADMINISTRATORS

19

 

Section 4.1.

Number of Trustees.

19

 

Section 4.2.

Delaware Trustee; Eligibility.

20

 

Section 4.3.

Institutional Trustee; Eligibility.

20

 

Section 4.4.

Administrators.

20

 

Section 4.5.

Appointment, Removal and Resignation of Trustees and Administrators.

21

 

Section 4.6.

Vacancies Among Trustees.

22

 

Section 4.7.

Effect of Vacancies.

22

 

Section 4.8.

Meetings of the Trustees and the Administrators.

22

 

Section 4.9.

Delegation of Power.

23

 

Section 4.10.

Conversion, Consolidation or Succession to Business.

23

 

 

 

 

ARTICLE V DISTRIBUTIONS

23

 

Section 5.1.

Distributions.

23

 

 

 

 

ARTICLE VI ISSUANCE OF SECURITIES

23

 

Section 6.1.

General Provisions Regarding Securities.

23

 

Section 6.2.

Paying Agent, Transfer Agent and Registrar.

24

 

Section 6.3.

Form and Dating.

25

 

Section 6.4.

Mutilated, Destroyed, Lost or Stolen Certificates.

25

 

Section 6.5.

Temporary Securities.

25

i

--------------------------------------------------------------------------------




 

Section 6.6.

Cancellation.

25

 

Section 6.7.

Rights of Holders; Waivers of Past Defaults.

26

 

 

 

 

ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST

27

 

Section 7.1.

Dissolution and Termination of Trust.

27

 

 

 

 

ARTICLE VIII TRANSFER OF INTERESTS

28

 

Section 8.1.

General.

28

 

Section 8.2.

Transfer Procedures and Restrictions.

29

 

Section 8.3.

Deemed Security Holders.

31

 

 

 

 

ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, INSTITUTIONAL
TRUSTEE OR OTHERS

31

 

Section 9.1.

Liability.

31

 

Section 9.2.

Exculpation.

31

 

Section 9.3.

Fiduciary Duty.

32

 

Section 9.4.

Indemnification.

32

 

Section 9.5.

Outside Businesses.

34

 

Section 9.6.

Compensation; Fee.

35

 

 

 

 

ARTICLE X ACCOUNTING

35

 

Section 10.1.

Fiscal Year.

35

 

Section 10.2.

Certain Accounting Matters.

35

 

Section 10.3.

Banking.

36

 

Section 10.4.

Withholding.

36

 

 

 

 

ARTICLE XI AMENDMENTS AND MEETINGS

36

 

Section 11.1.

Amendments.

36

 

Section 11.2.

Meetings of the Holders of Securities; Action by Written Consent.

38

 

 

 

 

ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND THE DELAWARE TRUSTEE

39

 

Section 12.1.

Representations and Warranties of Institutional Trustee.

39

 

Section 12.2.

Representations of the Delaware Trustee.

39

 

 

 

 

ARTICLE XIII MISCELLANEOUS

40

 

Section 13.1.

Notices.

40

 

Section 13.2.

Governing Law.

41

 

Section 13.3.

Intention of the Parties.

41

 

Section 13.4.

Headings.

41

 

Section 13.5.

Successors and Assigns.

41

 

Section 13.6.

Partial Enforceability.

41

 

Section 13.7.

Counterparts.

42

 

 

 

 

Annex I

Terms of Securities

 

Exhibit A-1

Form of Capital Security Certificate

 

Exhibit A-2

Form of Common Security Certificate

 

Exhibit B

Specimen of Initial Debenture

 

Exhibit C

Placement Agreement

 

ii

--------------------------------------------------------------------------------




AMENDED AND RESTATED

DECLARATION OF TRUST

OF

FNSC STATUTORY TRUST III

March 30, 2006

          AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and
effective as of March 30, 2006, by the Trustees (as defined herein), the
Administrators (as defined herein), the Sponsor (as defined herein) and by the
holders, from time to time, of undivided beneficial interests in the Trust (as
defined herein) to be issued pursuant to this Declaration;

          WHEREAS, the Trustees, the Administrators and the Sponsor established
FNSC Statutory Trust III (the “Trust”), a statutory trust under the Statutory
Trust Act (as defined herein) pursuant to a Declaration of Trust dated as of
March 23, 2006 (the “Original Declaration”), and a Certificate of Trust filed
with the Secretary of State of the State of Delaware on March 23, 2006, for the
sole purpose of issuing and selling certain securities representing undivided
beneficial interests in the assets of the Trust and investing the proceeds
thereof in certain debentures of the Debenture Issuer (as defined herein);

          WHEREAS, as of the date hereof, no interests in the Trust have been
issued; and

          WHEREAS, the Trustees, the Administrators and the Sponsor, by this
Declaration, amend and restate each and every term and provision of the Original
Declaration;

          NOW, THEREFORE, it being the intention of the parties hereto to
continue the Trust as a statutory trust under the Statutory Trust Act and that
this Declaration constitutes the governing instrument of such statutory trust,
the Trustees declare that all assets contributed to the Trust will be held in
trust for the benefit of the holders, from time to time, of the securities
representing undivided beneficial interests in the assets of the Trust issued
hereunder, subject to the provisions of this Declaration.  The parties hereto
hereby agree as follows:

ARTICLE I

INTERPRETATION AND DEFINITIONS

          Section 1.1.          Definitions.  

          Unless the context otherwise requires:

          (a)            Capitalized terms used in this Declaration but not
defined in the preamble above have the respective meanings assigned to them in
this Section 1.1;

          (b)            a term defined anywhere in this Declaration has the
same meaning throughout;

          (c)            all references to “the Declaration” or “this
Declaration” are to this Declaration as modified, supplemented or amended from
time to time;

          (d)            all references in this Declaration to Articles and
Sections and Annexes and Exhibits are to Articles and Sections of and Annexes
and Exhibits to this Declaration unless otherwise specified; and

1

--------------------------------------------------------------------------------




          (e)            a reference to the singular includes the plural and
vice versa.

          “Acceleration Event of Default” has the meaning set forth in the
Indenture.

          “Additional Interest” has the meaning set forth in the Indenture.

          “Administrative Action” has the meaning set forth in paragraph 4(a) of
Annex I.

          “Administrators” means each of Jerry L. Calvert, Kitty B. Payne and
David H. Zabriskie, solely in such Person’s capacity as Administrator of the
Trust created and continued hereunder and not in such Person’s individual
capacity, or such Administrator’s successor in interest in such capacity, or any
successor appointed as herein provided.

          “Affiliate” has the same meaning as given to that term in Rule 405 of
the Securities Act or any successor rule thereunder.

          “Authorized Officer” of a Person means any Person that is authorized
to bind such Person.

          “Bankruptcy Event” means, with respect to any Person:

          (a)          a court having jurisdiction in the premises shall enter a
decree or order for relief in respect of such Person in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs and such decree or order shall remain unstayed and in effect for a
period of 90 consecutive days; or

          (b)          such Person shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of such Person of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.

          “Business Day” means any day other than Saturday, Sunday or any other
day on which banking institutions in New York City or Wilmington, Delaware are
permitted or required by any applicable law or executive order to close.

          “Capital Securities” has the meaning set forth in paragraph 1(a) of
Annex I.

          “Capital Security Certificate” means a definitive Certificate in fully
registered form representing a Capital Security substantially in the form of
Exhibit A-1.

          “Capital Treatment Event” has the meaning set forth in paragraph 4(a)
of Annex I.

          “Certificate” means any certificate evidencing Securities.

          “Closing Date” has the meaning set forth in the Placement Agreement.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor legislation.

          “Common Securities” has the meaning set forth in paragraph 1(b) of
Annex I.

2

--------------------------------------------------------------------------------




          “Common Security Certificate” means a definitive Certificate in fully
registered form representing a Common Security substantially in the form of
Exhibit A-2.

          “Company Indemnified Person” means (a) any Administrator; (b) any
Affiliate of any Administrator; (c) any officers, directors, shareholders,
members, partners, employees, representatives or agents of any Administrator; or
(d) any officer, employee or agent of the Trust or its Affiliates.

          “Corporate Trust Office” means the office of the Institutional Trustee
at which the corporate trust business of the Institutional Trustee shall, at any
particular time, be principally administered, which office at the date of
execution of this Declaration is located at Rodney Square North, 1100 North
Market Street, Wilmington, Delaware  19890-1600, Attn: Corporate Trust
Administration.

          “Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.

          “Covered Person” means:  (a) any Administrator, officer, director,
shareholder, partner, member, representative, employee or agent of (i) the Trust
or (ii) any of the Trust’s Affiliates; and (b) any Holder of Securities.

          “Creditor” has the meaning set forth in Section 3.3.

          “Debenture Issuer” means First National Bancshares, Inc., a South
Carolina corporation, in its capacity as issuer of the Debentures under the
Indenture.

          “Debenture Trustee” means Wilmington Trust Company, as trustee under
the Indenture until a successor is appointed thereunder, and thereafter means
such successor trustee.

          “Debentures” means the Floating Rate Junior Subordinated Deferrable
Interest Debentures due 2036 to be issued by the Debenture Issuer under the
Indenture.

          “Defaulted Interest” has the meaning set forth in the Indenture.

          “Delaware Trustee” has the meaning set forth in Section 4.2.

          “Determination Date” has the meaning set forth in paragraph 4(a) of
Annex I.

          “Direct Action” has the meaning set forth in Section 2.8(d).

          “Distribution” means a distribution payable to Holders of Securities
in accordance with Section 5.1.

          “Distribution Payment Date” has the meaning set forth in
paragraph 2(b) of Annex I.

          “Distribution Period” means (i) with respect to the Distribution paid
on the first Distribution Payment Date, the period beginning on (and including)
the date of original issuance and ending on (but excluding) the Distribution
Payment Date in June 2006 and (ii) thereafter, with respect to a Distribution
paid on each successive Distribution Payment Date, the period beginning on (and
including) the preceding Distribution Payment Date and ending on (but excluding)
such current Distribution Payment Date.

          “Distribution Rate” means, for the Distribution Period beginning on
(and including) the date of original issuance and ending on (but excluding) the
Distribution Payment Date in June 2006, the rate per annum of 6.42938%, and for
each Distribution Period beginning on or after the Distribution Payment Date in
June 2006, the Coupon Rate for such Distribution Period.

3

--------------------------------------------------------------------------------




          “Event of Default” means any one of the following events (whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

          (a)          the occurrence of an Indenture Event of Default; or

          (b)          default by the Trust in the payment of any Redemption
Price or Special Redemption Price of any Security when it becomes due and
payable; or

          (c)          default in the performance, or breach, in any material
respect, of any covenant or warranty of the Institutional Trustee in this
Declaration (other than those specified in clause (a) or (b) above) and
continuation of such default or breach for a period of 60 days after there has
been given, by registered or certified mail to the Institutional Trustee and to
the Sponsor by the Holders of at least 25% in aggregate liquidation amount of
the outstanding Capital Securities, a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder; or

          (d)          the occurrence of a Bankruptcy Event with respect to the
Institutional Trustee if a successor Institutional Trustee has not been
appointed within 90 days thereof.

          “Extension Period” has the meaning set forth in paragraph 2(b) of
Annex I.

          “Federal Reserve” has the meaning set forth in paragraph 3 of Annex I.

          “Fiduciary Indemnified Person” shall mean each of the Institutional
Trustee (including in its individual capacity), the Delaware Trustee (including
in its individual capacity), any Affiliate of the Institutional Trustee or
Delaware Trustee and any officers, directors, shareholders, members, partners,
employees, representatives, custodians, nominees or agents of the Institutional
Trustee or Delaware Trustee.

          “Fiscal Year” has the meaning set forth in Section 10.1.

          “Guarantee” means the guarantee agreement to be dated as of the
Closing Date, of the Sponsor in respect of the Capital Securities.

          “Holder” means a Person in whose name a Certificate representing a
Security is registered, such Person being a beneficial owner within the meaning
of the Statutory Trust Act.

          “Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

          “Indenture” means the Indenture dated as of the Closing Date, between
the Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued, as such Indenture and
any supplemental indenture may be amended, supplemented or otherwise modified
from time to time.

          “Indenture Event of Default” means an “Event of Default” as defined in
the Indenture.

          “Institutional Trustee” means the Trustee meeting the eligibility
requirements set forth in Section 4.3.

          “Interest” means any interest due on the Debentures including any
Additional Interest and Defaulted Interest.

4

--------------------------------------------------------------------------------




          “Investment Company” means an investment company as defined in the
Investment Company Act.

          “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time, or any successor legislation.

          “Investment Company Event” has the meaning set forth in paragraph 4(a)
of Annex I.

          “Liquidation” has the meaning set forth in paragraph 3 of Annex I.

          “Liquidation Distribution” has the meaning set forth in paragraph 3 of
Annex I.

          “Majority in liquidation amount of the Securities” means Holder(s) of
outstanding Securities voting together as a single class or, as the context may
require, Holders of outstanding Capital Securities or Holders of outstanding
Common Securities voting separately as a class, who are the record owners of
more than 50% of the aggregate liquidation amount (including the stated amount
that would be paid on redemption, liquidation or otherwise, plus accrued and
unpaid Distributions to the date upon which the voting percentages are
determined) of all outstanding Securities of the relevant class.

          “Maturity Date” has the meaning set forth in paragraph 4(a) of Annex
I.

          “Officers’ Certificates” means, with respect to any Person, a
certificate signed by two Authorized Officers of such Person.  Any Officers’
Certificate delivered with respect to compliance with a condition or covenant
providing for it in this Declaration shall include:

          (a)          a statement that each officer signing the Certificate has
read the covenant or condition and the definitions relating thereto;

          (b)          a brief statement of the nature and scope of the
examination or investigation undertaken by each officer in rendering the
Certificate;

          (c)          a statement that each such officer has made such
examination or investigation as, in such officer’s opinion, is necessary to
enable such officer to express an informed opinion as to whether or not such
covenant or condition has been complied with; and

          (d)          a statement as to whether, in the opinion of each such
officer, such condition or covenant has been complied with.

          “OTS” has the meaning set forth in paragraph 3 of Annex I.

          “Paying Agent” has the meaning specified in Section 6.2.

          “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

          “Placement Agreement” means the Placement Agreement relating to the
offering and sale of Capital Securities in the form of Exhibit C.

          “Property Account” has the meaning set forth in Section 2.8(c).

          “Pro Rata” has the meaning set forth in paragraph 8 of Annex I.

5

--------------------------------------------------------------------------------




          “Quorum” means a majority of the Administrators or, if there are only
two Administrators, both of them.

          “Redemption Date” has the meaning set forth in paragraph 4(a) of
Annex I.

          “Redemption/Distribution Notice” has the meaning set forth in
paragraph 4(e) of Annex I.

          “Redemption Price” has the meaning set forth in paragraph 4(a) of
Annex I.

          “Registrar” has the meaning set forth in Section 6.2.

          “Relevant Trustee” has the meaning set forth in Section 4.5(a).

          “Responsible Officer” means, with respect to the Institutional
Trustee, any officer within the Corporate Trust Office of the Institutional
Trustee, including any vice-president, any assistant vice-president, any
assistant secretary, the treasurer, any assistant treasurer, any trust officer
or other officer of the Corporate Trust Office of the Institutional Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also means, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of that
officer’s knowledge of and familiarity with the particular subject.

          “Restricted Securities Legend” has the meaning set forth in Section
8.2(b).

          “Rule 3a-5” means Rule 3a-5 under the Investment Company Act.

          “Rule 3a-7” means Rule 3a-7 under the Investment Company Act.

          “Securities” means the Common Securities and the Capital Securities.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor legislation.

          “Special Event” has the meaning set forth in paragraph 4(a) of
Annex I.

          “Special Redemption Date” has the meaning set forth in paragraph 4(a)
of Annex I.

          “Special Redemption Price” has the meaning set forth in paragraph 4(a)
of Annex I.

          “Sponsor” means First National Bancshares, Inc., a South Carolina
corporation, or any successor entity in a merger, consolidation or amalgamation,
in its capacity as sponsor of the Trust.

          “Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. §§ 3801, et seq. as may be amended from time to time.

          “Successor Entity” has the meaning set forth in Section 2.15(b).

          “Successor Delaware Trustee” has the meaning set forth in Section
4.5(e).

          “Successor Institutional Trustee” has the meaning set forth in Section
4.5(b).

          “Successor Securities” has the meaning set forth in Section 2.15(b).

          “Super Majority” has the meaning set forth in paragraph 5(b) of
Annex I.

6

--------------------------------------------------------------------------------




          “Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.

          “10% in liquidation amount of the Securities” means Holder(s) of
outstanding Securities voting together as a single class or, as the context may
require, Holders of outstanding Capital Securities or Holders of outstanding
Common Securities voting separately as a class, who are the record owners of 10%
or more of the aggregate liquidation amount (including the stated amount that
would be paid on redemption, liquidation or otherwise, plus accrued and unpaid
Distributions to the date upon which the voting percentages are determined) of
all outstanding Securities of the relevant class.

          “3-Month LIBOR” has the meaning set forth in paragraph 4(a) of
Annex I.

          “Transfer Agent” has the meaning set forth in Section 6.2.

          “Treasury Regulations” means the income tax regulations, including
temporary and proposed regulations, promulgated under the Code by the United
States Treasury, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

          “Trust Property” means (a) the Debentures, (b) any cash on deposit in,
or owing to, the Property Account and (c) all proceeds and rights in respect of
the foregoing and any other property and assets for the time being held or
deemed to be held by the Institutional Trustee pursuant to the trusts of this
Declaration.

          “Trustee” or “Trustees” means each Person who has signed this
Declaration as a trustee, so long as such Person shall continue in office in
accordance with the terms hereof, and all other Persons who may from time to
time be duly appointed, qualified and serving as Trustees in accordance with the
provisions hereof, and references herein to a Trustee or the Trustees shall
refer to such Person or Persons solely in their capacity as trustees hereunder.

          “U.S. Person” means a United States Person as defined in Section
7701(a)(30) of the Code.

ARTICLE II

ORGANIZATION

          Section 2.1.          Name.  The Trust is named “FNSC Statutory
Trust III,” as such name may be modified from time to time by the Administrators
following written notice to the Holders of the Securities.  The Trust’s
activities may be conducted under the name of the Trust or any other name deemed
advisable by the Administrators.

          Section 2.2.          Office.  The address of the principal office of
the Trust is c/o Wilmington Trust Company, Rodney Square North, 1100 North
Market Street, Wilmington, Delaware  19890-1600.  On at least 10 Business Days
written notice to the Holders of the Securities, the Administrators may
designate another principal office, which shall be in a state of the United
States or in the District of Columbia.

          Section 2.3.          Purpose.  The exclusive purposes and functions
of the Trust are (a) to issue and sell the Securities representing undivided
beneficial interests in the assets of the Trust, (b) to invest the gross
proceeds from such sale to acquire the Debentures, (c) to facilitate direct
investment in the assets of the Trust through issuance of the Common Securities
and the Capital Securities and (d) except as otherwise limited herein, to engage
in only those other activities necessary or incidental thereto.  The Trust shall
not borrow money, issue debt or reinvest proceeds derived from investments,
pledge any of its assets, or otherwise undertake (or permit to be undertaken)
any activity that would cause the Trust not to be classified for United States
federal income tax purposes as a grantor trust.

7

--------------------------------------------------------------------------------




          Section 2.4.          Authority.  Except as specifically provided in
this Declaration, the Institutional Trustee shall have exclusive and complete
authority to carry out the purposes of the Trust.  An action taken by a Trustee
in accordance with its powers shall constitute the act of and serve to bind the
Trust.  In dealing with the Trustees acting on behalf of the Trust, no Person
shall be required to inquire into the authority of the Trustees to bind the
Trust.  Persons dealing with the Trust are entitled to rely conclusively on the
power and authority of the Trustees as set forth in this Declaration.  The
Administrators shall have only those ministerial duties set forth herein with
respect to accomplishing the purposes of the Trust and are not intended to be
trustees or fiduciaries with respect to the Trust or the Holders.  The
Institutional Trustee shall have the right, but shall not be obligated except as
provided in Section 2.6, to perform those duties assigned to the Administrators.

          Section 2.5.          Title to Property of the Trust.  Except as
provided in Section 2.8 with respect to the Debentures and the Property Account
or as otherwise provided in this Declaration, legal title to all assets of the
Trust shall be vested in the Trust.  The Holders shall not have legal title to
any part of the assets of the Trust, but shall have an undivided beneficial
interest in the assets of the Trust.

          Section 2.6.          Powers and Duties of the Trustees and the
Administrators.

          (a)          The Trustees and the Administrators shall conduct the
affairs of the Trust in accordance with the terms of this Declaration.  Subject
to the limitations set forth in paragraph (b) of this Section, and in accordance
with the following provisions (i) and (ii), the Trustees and the Administrators
shall have the authority to enter into all transactions and agreements
determined by the Institutional Trustee to be appropriate in exercising the
authority, express or implied, otherwise granted to the Trustees or the
Administrators, as the case may be, under this Declaration, and to perform all
acts in furtherance thereof, including without limitation, the following:

 

           (i)       Each Administrator shall have the power and authority to
act on behalf of the Trust with respect to the following matters:

 

 

 

 

 

          (A)  the issuance and sale of the Securities;

 

 

 

 

 

          (B)  to cause the Trust to enter into, and to execute and deliver on
behalf of the Trust, such agreements as may be necessary or desirable in
connection with the purposes and function of the Trust, including agreements
with the Paying Agent;

 

 

 

 

 

          (C)  ensuring compliance with the Securities Act, applicable state
securities or blue sky laws;

 

 

 

 

 

          (D)  the sending of notices (other than notices of default), and other
information regarding the Securities and the Debentures to the Holders in
accordance with this Declaration;

 

 

 

 

 

          (E)  the consent to the appointment of a Paying Agent, Transfer Agent
and Registrar in accordance with this Declaration, which consent shall not be
unreasonably withheld or delayed;

 

 

 

 

 

          (F)  execution and delivery of the Securities in accordance with this
Declaration;

 

 

 

 

 

          (G)  execution and delivery of closing certificates pursuant to the
Placement Agreement and the application for a taxpayer identification number;

8

--------------------------------------------------------------------------------




 

 

          (H)  unless otherwise determined by the Holders of a Majority in
liquidation amount of the Securities or as otherwise required by the Statutory
Trust Act, to execute on behalf of the Trust (either acting alone or together
with any or all of the Administrators) any documents that the Administrators
have the power to execute pursuant to this Declaration;

 

 

 

 

 

          (I)  the taking of any action incidental to the foregoing as the
Institutional Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Declaration for the benefit of the Holders
(without consideration of the effect of any such action on any particular
Holder);

 

 

 

 

 

          (J)  to establish a record date with respect to all actions to be
taken hereunder that require a record date be established, including
Distributions, voting rights, redemptions and exchanges, and to issue relevant
notices to the Holders of Capital Securities and Holders of Common Securities as
to such actions and applicable record dates; and

 

 

 

 

 

          (K)  to duly prepare and file all applicable tax returns and tax
information reports that are required to be filed with respect to the Trust on
behalf of the Trust.

 

 

 

 

          (ii)        As among the Trustees and the Administrators, the
Institutional Trustee shall have the power, duty and authority to act on behalf
of the Trust with respect to the following matters:

 

 

 

 

 

          (A)  the establishment of the Property Account;

 

 

 

 

 

          (B)  the receipt of the Debentures;

 

 

 

 

 

          (C)  the collection of interest, principal and any other payments made
in respect of the Debentures in the Property Account;

 

 

 

 

 

          (D)  the distribution through the Paying Agent of amounts owed to the
Holders in respect of the Securities;

 

 

 

 

 

          (E)  the exercise of all of the rights, powers and privileges of a
holder of the Debentures;

 

 

 

 

 

          (F)  the sending of notices of default and other information regarding
the Securities and the Debentures to the Holders in accordance with this
Declaration;

 

 

 

 

 

          (G)  the distribution of the Trust Property in accordance with the
terms of this Declaration;

 

 

 

 

 

          (H)  to the extent provided in this Declaration, the winding up of the
affairs of and liquidation of the Trust and the preparation, execution and
filing of the certificate of cancellation with the Secretary of State of the
State of Delaware;

 

 

 

 

 

          (I)  after any Event of Default (provided that such Event of Default
is not by or with respect to the Institutional Trustee) the taking of any action
incidental to the foregoing as the Institutional Trustee may from time to time
determine is necessary or advisable to give effect to the terms of this
Declaration and protect and conserve the Trust Property for the benefit of the
Holders (without consideration of the effect of any such action on any
particular Holder); and

9

--------------------------------------------------------------------------------




 

 

          (J)  to take all action that may be necessary for the preservation and
the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory trust under the laws of the State of Delaware.

 

 

 

 

          (iii)            The Institutional Trustee shall have the power and
authority to act on behalf of the Trust with respect to any of the duties,
liabilities, powers or the authority of the Administrators set forth in
Section 2.6(a)(i)(D), (E) and (F) herein but shall not have a duty to do any
such act unless specifically requested to do so in writing by the Sponsor, and
shall then be fully protected in acting pursuant to such written request; and in
the event of a conflict between the action of the Administrators and the action
of the Institutional Trustee, the action of the Institutional Trustee shall
prevail.


          (b)            So long as this Declaration remains in effect, the
Trust (or the Trustees or Administrators acting on behalf of the Trust) shall
not undertake any business, activities or transaction except as expressly
provided herein or contemplated hereby. In particular, neither the Trustees nor
the Administrators may cause the Trust to (i) acquire any investments or engage
in any activities not authorized by this Declaration, (ii) sell, assign,
transfer, exchange, mortgage, pledge, set-off or otherwise dispose of any of the
Trust Property or interests therein, including to Holders, except as expressly
provided herein, (iii) take any action that would reasonably be expected (x) to
cause the Trust to fail or cease to qualify as a “grantor trust” for United
States federal income tax purposes or (y) to require the trust to register as an
Investment Company under the Investment Company Act, (iv) incur any indebtedness
for borrowed money or issue any other debt or (v) take or consent to any action
that would result in the placement of a lien on any of the Trust Property.  The
Institutional Trustee shall, at the sole cost and expense of the Trust, defend
all claims and demands of all Persons at any time claiming any lien on any of
the Trust Property adverse to the interest of the Trust or the Holders in their
capacity as Holders.

 

          (c)            In connection with the issuance and sale of the Capital
Securities, the Sponsor shall have the right and responsibility to assist the
Trust with respect to, or effect on behalf of the Trust, the following (and any
actions taken by the Sponsor in furtherance of the following prior to the date
of this Declaration are hereby ratified and confirmed in all respects):

 

 

 

          (i)            the taking of any action necessary to obtain an
exemption from the Securities Act;

 

 

 

          (ii)           the determination of the States in which to take
appropriate action to qualify or register for sale all or part of the Capital
Securities and the determination of any and all such acts, other than actions
which must be taken by or on behalf of the Trust, and the advice to the
Administrators of actions they must take on behalf of the Trust, and the
preparation for execution and filing of any documents to be executed and filed
by the Trust or on behalf of the Trust, as the Sponsor deems necessary or
advisable in order to comply with the applicable laws of any such States in
connection with the sale of the Capital Securities;

 

 

 

          (iii)           the negotiation of the terms of, and the execution and
delivery of, the Placement Agreement providing for the sale of the Capital
Securities; and

 

 

 

          (iv)            the taking of any other actions necessary or desirable
to carry out any of the foregoing activities.

 

 

          (d)            Notwithstanding anything herein to the contrary, the
Administrators and the Holders of a Majority in liquidation amount of the Common
Securities are authorized and directed to conduct the affairs of the Trust and
to operate the Trust so that the Trust will not (i) be deemed to be an
Investment Company required to be registered under the Investment Company Act,
and (ii) fail to be classified as a “grantor trust” for United States federal
income tax purposes.  The Administrators and the Holders of a Majority in
liquidation amount of the Common Securities shall not take any action
inconsistent with the treatment of the Debentures as indebtedness of the
Debenture Issuer for United States federal income tax purposes.  In this
connection, the Administrators and the Holders of a Majority in liquidation
amount of the Common Securities are authorized to take any action, not
inconsistent with applicable laws, the Certificate of Trust or this Declaration,
as amended from time to time, that each of the Administrators and the Holders of
a Majority in liquidation amount of the Common Securities determines in their
discretion to be necessary or desirable for such purposes.

10

--------------------------------------------------------------------------------




          (e)            All expenses incurred by the Administrators or the
Trustees pursuant to this Section 2.6 shall be reimbursed by the Sponsor, and
the Trustees and the Administrators shall have no obligations with respect to
such expenses (for purposes of clarification, this Section 2.6(e) does not
contemplate the payment by the Sponsor of acceptance or annual administration
fees owing to the Trustees under this Declaration or the fees and expenses of
the Trustees’ counsel in connection with the closing of the transactions
contemplated by this Declaration).

          (f)            The assets of the Trust shall consist of the Trust
Property.

          (g)            Legal title to all Trust Property shall be vested at
all times in the Institutional Trustee (in its capacity as such) and shall be
held and administered by the Institutional Trustee and the Administrators for
the benefit of the Trust in accordance with this Declaration.

          (h)            If the Institutional Trustee or any Holder has
instituted any proceeding to enforce any right or remedy under this Declaration
and such proceeding has been discontinued or abandoned for any reason, or has
been determined adversely to the Institutional Trustee or to such Holder, then
and in every such case the Sponsor, the Institutional Trustee and the Holders
shall, subject to any determination in such proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Institutional Trustee and the Holders shall continue as
though no such proceeding had been instituted.

          Section 2.7.          Prohibition of Actions by the Trust and the
Institutional Trustee.

          (a)            The Trust shall not, and the Institutional Trustee
shall cause the Trust not to, engage in any activity other than as required or
authorized by this Declaration.  In particular, the Trust shall not and the
Institutional Trustee shall cause the Trust not to:

 

              (i)            invest any proceeds received by the Trust from
holding the Debentures, but shall distribute all such proceeds to Holders of the
Securities pursuant to the terms of this Declaration and of the Securities;

 

 

 

              (ii)           acquire any assets other than as expressly provided
herein;

 

 

 

              (iii)          possess Trust Property for other than a Trust
purpose;

 

 

 

              (iv)          make any loans or incur any indebtedness other than
loans represented by the Debentures;

 

 

 

              (v)           possess any power or otherwise act in such a way as
to vary the Trust assets or the terms of the Securities in any way whatsoever
other than as expressly provided herein;

11

--------------------------------------------------------------------------------




 

          (vi)          issue any securities or other evidences of beneficial
ownership of, or beneficial interest in, the Trust other than the Securities;

 

 

 

          (vii)         carry on any “trade or business” as that phrase is used
in the Code; or

 

 

 

          (viii)        other than as provided in this Declaration (including
Annex I), (A) direct the time, method and place of exercising any trust or power
conferred upon the Debenture Trustee with respect to the Debentures, (B) waive
any past default that is waivable under the Indenture, (C) exercise any right to
rescind or annul any declaration that the principal of all the Debentures shall
be due and payable, or (D) consent to any amendment, modification or termination
of the Indenture or the Debentures where such consent shall be required unless
the Trust shall have received a written opinion of counsel to the effect that
such modification will not cause the Trust to cease to be classified as a
“grantor trust” for United States federal income tax purposes.

          Section 2.8.          Powers and Duties of the Institutional Trustee.

          (a)            The legal title to the Debentures shall be owned by and
held of record in the name of the Institutional Trustee in trust for the benefit
of the Trust and the Holders of the Securities.  The right, title and interest
of the Institutional Trustee to the Debentures shall vest automatically in each
Person who may hereafter be appointed as Institutional Trustee in accordance
with Section 4.5.  Such vesting and cessation of title shall be effective
whether or not conveyancing documents with regard to the Debentures have been
executed and delivered.

          (b)            The Institutional Trustee shall not transfer its right,
title and interest in the Debentures to the Administrators or to the Delaware
Trustee.

          (c)            The Institutional Trustee shall:

 

                (i)          establish and maintain a segregated non-interest
bearing trust account (the “Property Account”) in the name of and under the
exclusive control of the Institutional Trustee, and maintained in the
Institutional Trustee’s trust department, on behalf of the Holders of the
Securities and, upon the receipt of payments of funds made in respect of the
Debentures held by the Institutional Trustee, deposit such funds into the
Property Account and make payments, or cause the Paying Agent to make payments,
to the Holders of the Capital Securities and Holders of the Common Securities
from the Property Account in accordance with Section 5.1.  Funds in the Property
Account shall be held uninvested until disbursed in accordance with this
Declaration;

 

 

 

                (ii)         engage in such ministerial activities as shall be
necessary or appropriate to effect the redemption of the Capital Securities and
the Common Securities to the extent the Debentures are redeemed or mature; and

 

 

 

                (iii)         upon written notice of distribution issued by the
Administrators in accordance with the terms of the Securities, engage in such
ministerial activities as shall be necessary or appropriate to effect the
distribution of the Debentures to Holders of Securities upon the occurrence of
certain circumstances pursuant to the terms of the Securities.

          (d)            The Institutional Trustee may bring or defend, pay,
collect, compromise, arbitrate, resort to legal action with respect to, or
otherwise adjust claims or demands of or against, the Trust which arises out of
or in connection with an Event of Default of which a Responsible Officer of the
Institutional Trustee has actual knowledge or arises out of the Institutional
Trustee’s duties and obligations under this Declaration; provided, however, that
if an Event of Default has occurred and is continuing and such event is
attributable to the failure of the Debenture Issuer to pay interest or principal
on the Debentures on the

12

--------------------------------------------------------------------------------




date such interest or principal is otherwise payable (or in the case of
redemption, on the redemption date), then a Holder of the Capital Securities may
directly institute a proceeding for enforcement of payment to such Holder of the
principal of or interest on the Debentures having a principal amount equal to
the aggregate liquidation amount of the Capital Securities of such Holder (a
“Direct Action”) on or after the respective due date specified in the
Debentures.  In connection with such Direct Action, the rights of the Holders of
the Common Securities will be subrogated to the rights of such Holder of the
Capital Securities to the extent of any payment made by the Debenture Issuer to
such Holder of the Capital Securities in such Direct Action; provided, however,
that no Holder of the Common Securities may exercise such right of subrogation
so long as an Event of Default with respect to the Capital Securities has
occurred and is continuing.

 

 (e)           The Institutional Trustee shall continue to serve as a Trustee
until either:

 

 

 

                (i)            the Trust has been completely liquidated and the
proceeds of the liquidation distributed to the Holders of the Securities
pursuant to the terms of the Securities and this Declaration; or

 

 

 

                (ii)           a Successor Institutional Trustee has been
appointed and has accepted that appointment in accordance with Section 4.5.

          (f)            The Institutional Trustee shall have the legal power to
exercise all of the rights, powers and privileges of a Holder of the Debentures
under the Indenture and, if an Event of Default occurs and is continuing, the
Institutional Trustee may, for the benefit of Holders of the Securities, enforce
its rights as holder of the Debentures subject to the rights of the Holders
pursuant to this Declaration (including Annex I) and the terms of the
Securities.

          The Institutional Trustee must exercise the powers set forth in this
Section 2.8 in a manner that is consistent with the purposes and functions of
the Trust set out in Section 2.3, and the Institutional Trustee shall not take
any action that is inconsistent with the purposes and functions of the Trust set
out in Section 2.3.

          Section 2.9.          Certain Duties and Responsibilities of the
Trustees and Administrators.

          (a)            The Institutional Trustee, before the occurrence of any
Event of Default and after the curing or waiving of all such Events of Default
that may have occurred, shall undertake to perform only such duties as are
specifically set forth in this Declaration and no implied covenants shall be
read into this Declaration against the Institutional Trustee.  In case an Event
of Default has occurred (that has not been cured or waived pursuant to Section
6.7), the Institutional Trustee shall exercise such of the rights and powers
vested in it by this Declaration, and use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.

          (b)            The duties and responsibilities of the Trustees and the
Administrators shall be as provided by this Declaration.  Notwithstanding the
foregoing, no provision of this Declaration shall require any Trustee or
Administrator to expend or risk their own funds or otherwise incur any financial
liability in the performance of any of their duties hereunder, or in the
exercise of any of their rights or powers if it shall have reasonable grounds to
believe that repayment of such funds or adequate protection against such risk of
liability is not reasonably assured to it.  Whether or not therein expressly so
provided, every provision of this Declaration relating to the conduct or
affecting the liability of or affording protection to the Trustees or
Administrators shall be subject to the provisions of this Article.  Nothing in
this Declaration shall be construed to relieve an Administrator or a Trustee
from liability for its own negligent act, its own negligent failure to act, or
its own willful misconduct.  To the extent that, at law or in equity, a Trustee
or an Administrator has duties and liabilities relating to the Trust or to the
Holders,

13

--------------------------------------------------------------------------------




such Trustee or such Administrator shall not be liable to the Trust or to any
Holder for such Trustee’s or such Administrator’s good faith reliance on the
provisions of this Declaration.  The provisions of this Declaration, to the
extent that they restrict the duties and liabilities of the Administrators or
the Trustee otherwise existing at law or in equity, are agreed by the Sponsor
and the Holders to replace such other duties and liabilities of the
Administrators or the Trustees.

          (c)             All payments made by the Institutional Trustee or a
Paying Agent in respect of the Securities shall be made only from the revenue
and proceeds from the Trust Property and only to the extent that there shall be
sufficient revenue or proceeds from the Trust Property to enable the
Institutional Trustee or a Paying Agent to make payments in accordance with the
terms hereof.  Each Holder, by its acceptance of a Security, agrees that it will
look solely to the revenue and proceeds from the Trust Property to the extent
legally available for distribution to it as herein provided and that the
Trustees and the Administrators are not personally liable to it for any amount
distributable in respect of any Security or for any other liability in respect
of any Security.  This Section 2.9(c) does not limit the liability of the
Trustees expressly set forth elsewhere in this Declaration.

          (d)            The Institutional Trustee shall not be liable for its
own acts or omissions hereunder except as a result of its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

                (i)            the Institutional Trustee shall not be liable for
any error of judgment made in good faith by an Authorized Officer of the
Institutional Trustee, unless it shall be proved that the Institutional Trustee
was negligent in ascertaining the pertinent facts;

 

 

 

                (ii)           the Institutional Trustee shall not be liable
with respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of not less than a Majority in
liquidation amount of the Capital Securities or the Common Securities, as
applicable, relating to the time, method and place of conducting any proceeding
for any remedy available to the Institutional Trustee, or exercising any trust
or power conferred upon the Institutional Trustee under this Declaration;

 

 

 

                (iii)          the Institutional Trustee’s sole duty with
respect to the custody, safekeeping and physical preservation of the Debentures
and the Property Account shall be to deal with such property in a similar manner
as the Institutional Trustee deals with similar property for its fiduciary
accounts generally, subject to the protections and limitations on liability
afforded to the Institutional Trustee under this Declaration;

 

 

 

                (iv)          the Institutional Trustee shall not be liable for
any interest on any money received by it except as it may otherwise agree in
writing with the Sponsor; and money held by the Institutional Trustee need not
be segregated from other funds held by it except in relation to the Property
Account maintained by the Institutional Trustee pursuant to Section 2.8(c)(i)
and except to the extent otherwise required by law; and

 

 

 

                (v)           the Institutional Trustee shall not be responsible
for monitoring the compliance by the Administrators or the Sponsor with their
respective duties under this Declaration, nor shall the Institutional Trustee be
liable for any default or misconduct of the Administrators or the Sponsor.

14

--------------------------------------------------------------------------------




          Section 2.10.          Certain Rights of Institutional
Trustee.  Subject to the provisions of Section 2.9:

          (a)            the Institutional Trustee may conclusively rely and
shall fully be protected in acting or refraining from acting in good faith upon
any resolution, opinion of counsel, certificate, written representation of a
Holder or transferee, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, appraisal, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties;

          (b)            if (i) in performing its duties under this Declaration,
the Institutional Trustee is required to decide between alternative courses of
action, (ii) in construing any of the provisions of this Declaration, the
Institutional Trustee finds the same ambiguous or inconsistent with any other
provisions contained herein, or (iii) the Institutional Trustee is unsure of the
application of any provision of this Declaration, then, except as to any matter
as to which the Holders of Capital Securities are entitled to vote under the
terms of this Declaration, the Institutional Trustee may deliver a notice to the
Sponsor requesting the Sponsor’s written instructions as to the course of action
to be taken and the Institutional Trustee shall take such action, or refrain
from taking such action, as the Institutional Trustee shall be instructed in
writing, in which event the Institutional Trustee shall have no liability except
for its own negligence or willful misconduct;

          (c)            any direction or act of the Sponsor or the
Administrators contemplated by this Declaration shall be sufficiently evidenced
by an Officers’ Certificate;

          (d)            whenever in the administration of this Declaration, the
Institutional Trustee shall deem it desirable that a matter be proved or
established before undertaking, suffering or omitting any action hereunder, the
Institutional Trustee (unless other evidence is herein specifically prescribed)
may request and conclusively rely upon an Officers’ Certificate as to factual
matters which, upon receipt of such request, shall be promptly delivered by the
Sponsor or the Administrators;

          (e)            the Institutional Trustee shall have no duty to see to
any recording, filing or registration of any instrument (including any financing
or continuation statement or any filing under tax or securities laws) or any
rerecording, refiling or reregistration thereof;

          (f)            the Institutional Trustee may consult with counsel of
its selection (which counsel may be counsel to the Sponsor or any of its
Affiliates) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Institutional Trustee shall have the right at any time to seek
instructions concerning the administration of this Declaration from any court of
competent jurisdiction;

          (g)            the Institutional Trustee shall be under no obligation
to exercise any of the rights or powers vested in it by this Declaration at the
request or direction of any of the Holders pursuant to this Declaration, unless
such Holders shall have offered to the Institutional Trustee security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction; provided, that nothing contained in this Section 2.10(g) shall be
taken to relieve the Institutional Trustee, subject to Section 2.9(b), upon the
occurrence of an Event of Default (that has not been cured or waived pursuant to
Section 6.7), to exercise such of the rights and powers vested in it by this
Declaration, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs;

          (h)            the Institutional Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond, debenture, note or other evidence of indebtedness or
other paper or document, unless requested in writing to do so by one or more
Holders, but the Institutional Trustee may make such further inquiry or
investigation into such facts or matters as it may see fit;

15

--------------------------------------------------------------------------------




          (i)            the Institutional Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through its agents or attorneys and the Institutional Trustee shall not be
responsible for any misconduct or negligence on the part of or for the
supervision of, any such agent or attorney appointed with due care by it
hereunder;

          (j)            whenever in the administration of this Declaration the
Institutional Trustee shall deem it desirable to receive instructions with
respect to enforcing any remedy or right or taking any other action hereunder
the Institutional Trustee (i) may request instructions from the Holders of the
Capital Securities which instructions may only be given by the Holders of the
same proportion in liquidation amount of the Capital Securities as would be
entitled to direct the Institutional Trustee under the terms of the Capital
Securities in respect of such remedy, right or action, (ii) may refrain from
enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be fully protected in acting in
accordance with such instructions;

          (k)            except as otherwise expressly provided in this
Declaration, the Institutional Trustee shall not be under any obligation to take
any action that is discretionary under the provisions of this Declaration;

          (l)             when the Institutional Trustee incurs expenses or
renders services in connection with a Bankruptcy Event, such expenses (including
the fees and expenses of its counsel) and the compensation for such services are
intended to constitute expenses of administration under any bankruptcy law or
law relating to creditors rights generally;

          (m)           the Institutional Trustee shall not be charged with
knowledge of an Event of Default unless a Responsible Officer of the
Institutional Trustee obtains actual knowledge of such event or the
Institutional Trustee receives written notice of such event from any Holder, the
Sponsor or the Debenture Trustee;

          (n)            any action taken by the Institutional Trustee or its
agents hereunder shall bind the Trust and the Holders of the Securities, and the
signature of the Institutional Trustee or its agents alone shall be sufficient
and effective to perform any such action and no third party shall be required to
inquire as to the authority of the Institutional Trustee to so act or as to its
compliance with any of the terms and provisions of this Declaration, both of
which shall be conclusively evidenced by the Institutional Trustee’s or its
agent’s taking such action; and

          (o)            no provision of this Declaration shall be deemed to
impose any duty or obligation on the Institutional Trustee to perform any act or
acts or exercise any right, power, duty or obligation conferred or imposed on
it, in any jurisdiction in which it shall be illegal, or in which the
Institutional Trustee shall be unqualified or incompetent in accordance with
applicable law, to perform any such act or acts, or to exercise any such right,
power, duty or obligation.  No permissive power or authority available to the
Institutional Trustee shall be construed to be a duty.

          Section 2.11.          Delaware Trustee.   Notwithstanding any other
provision of this Declaration other than Section 4.1, the Delaware Trustee shall
not be entitled to exercise any powers, nor shall the Delaware Trustee have any
of the duties and responsibilities of any of the Trustees or the Administrators
described in this Declaration (except as may be required under the Statutory
Trust Act).  Except as set forth in Section 4.1, the Delaware Trustee shall be a
Trustee for the sole and limited purpose of fulfilling the requirements of §
3807 of the Statutory Trust Act.

16

--------------------------------------------------------------------------------




          Section 2.12.          Execution of Documents.  Unless otherwise
determined in writing by the Institutional Trustee, and except as otherwise
required by the Statutory Trust Act, the Institutional Trustee, or any one or
more of the Administrators, as the case may be, is authorized to execute on
behalf of the Trust any documents that the Trustees or the Administrators, as
the case may be, have the power and authority to execute pursuant to Section
2.6.

          Section 2.13.          Not Responsible for Recitals or Issuance of
Securities.  The recitals contained in this Declaration and the Securities shall
be taken as the statements of the Sponsor, and the Trustees do not assume any
responsibility for their correctness.  The Trustees make no representations as
to the value or condition of the property of the Trust or any part thereof.  The
Trustees make no representations as to the validity or sufficiency of this
Declaration, the Debentures or the Securities.

          Section 2.14.          Duration of Trust.  The Trust, unless earlier
dissolved pursuant to the provisions of Article VII hereof, shall be in
existence for 35 years from the Closing Date.

          Section 2.15.          Mergers.

          (a)          The Trust may not consolidate, amalgamate, merge with or
into, or be replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to any corporation or other body, except as
described in Section 2.15(b) and (c) and except in connection with the
liquidation of the Trust and the distribution of the Debentures to Holders of
Securities pursuant to Section 7.1(a)(iv) of the Declaration or Section 4 of
Annex I.

          (b)          The Trust may, with the consent of the Institutional
Trustee and without the consent of the Holders of the Capital Securities,
consolidate, amalgamate, merge with or into, or be replaced by a trust organized
as such under the laws of any state; provided that:

 

          (i)            if the Trust is not the surviving entity, such
successor entity (the “Successor Entity”) either:

 

 

 

 

               (A)  expressly assumes all of the obligations of the Trust under
the Securities; or

 

 

 

 

 

               (B)  substitutes for the Securities other securities having
substantially the same terms as the Securities (the “Successor Securities”) so
that the Successor Securities rank the same as the Securities rank with respect
to Distributions and payments upon Liquidation, redemption and otherwise;

 

 

 

 

          (ii)           the Sponsor expressly appoints a trustee of the
Successor Entity that possesses substantially the same powers and duties as the
Institutional Trustee as the Holder of the Debentures;

 

 

 

          (iii)          such merger, consolidation, amalgamation or replacement
does not adversely affect the rights, preferences and privileges of the Holders
of the Securities (including any Successor Securities) in any material respect;

 

 

 

          (iv)          the Institutional Trustee receives written confirmation
from Moody’s Investor Services, Inc. and any other nationally recognized
statistical rating organization that rates securities issued by the initial
purchaser of the Capital Securities that it will not reduce or withdraw the
rating of any such securities because of such merger, conversion, consolidation,
amalgamation or replacement;

 

 

 

          (v)           such Successor Entity has a purpose substantially
identical to that of the Trust;

17

--------------------------------------------------------------------------------




 

          (vi)          prior to such merger, consolidation, amalgamation or
replacement, the Trust has received an opinion of a nationally recognized
independent counsel to the Trust experienced in such matters to the effect that:

 

 

 

 

               (A)  such merger, consolidation, amalgamation or replacement does
not adversely affect the rights, preferences and privileges of the Holders of
the Securities (including any Successor Securities) in any material respect;

 

 

 

 

 

               (B)  following such merger, consolidation, amalgamation or
replacement, neither the Trust nor the Successor Entity will be required to
register as an Investment Company; and

 

 

 

 

 

               (C)  following such merger, consolidation, amalgamation or
replacement, the Trust (or the Successor Entity) will continue to be classified
as a “grantor trust” for United States federal income tax purposes;

 

 

 

 

          (vii)          the Sponsor guarantees the obligations of such
Successor Entity under the Successor Securities at least to the extent provided
by the Guarantee;

 

 

 

          (viii)        the Sponsor owns 100% of the common securities of any
Successor Entity; and

 

 

 

          (ix)          prior to such merger, consolidation, amalgamation or
replacement, the Institutional Trustee shall have received an Officers’
Certificate of the Administrators and an opinion of counsel, each to the effect
that all conditions precedent under this Section 2.15(b) to such transaction
have been satisfied.

          (c)           Notwithstanding Section 2.15(b), the Trust shall not,
except with the consent of Holders of 100% in aggregate liquidation amount of
the Securities, consolidate, amalgamate, merge with or into, or be replaced by
any other entity or permit any other entity to consolidate, amalgamate, merge
with or into, or replace it if such consolidation, amalgamation, merger or
replacement would cause the Trust or Successor Entity to be classified as other
than a grantor trust for United States federal income tax purposes.

ARTICLE III

SPONSOR

          Section 3.1.          Sponsor’s Purchase of Common Securities.  On the
Closing Date, the Sponsor will purchase all of the Common Securities issued by
the Trust in an amount at least equal to 3% of the capital of the Trust, at the
same time as the Capital Securities are sold.

          Section 3.2.          Responsibilities of the Sponsor.  In connection
with the issue and sale of the Capital Securities, the Sponsor shall have the
exclusive right and responsibility to engage in, or direct the Administrators to
engage in, the following activities:

          (a)            to determine the States in which to take appropriate
action to qualify the Trust or to qualify or register for sale all or part of
the Capital Securities and to do any and all such acts, other than actions which
must be taken by the Trust, and advise the Trust of actions it must take, and
prepare for execution and filing any documents to be executed and filed by the
Trust, as the Sponsor deems necessary or advisable in order to comply with the
applicable laws of any such States, to protect the limited liability of the
Holders of the Capital Securities or to enable the Trust to effect the purposes
for which it was created; and

18

--------------------------------------------------------------------------------




          (b)            to negotiate the terms of and/or execute on behalf of
the Trust, the Placement Agreement and other related agreements providing for
the sale of the Capital Securities.

          Section 3.3.          Expenses.  In connection with the offering, sale
and issuance of the Debentures to the Trust and in connection with the sale of
the Securities by the Trust, the Sponsor, in its capacity as Debenture Issuer,
shall:

          (a)            pay all reasonable costs and expenses owing to the
Debenture Trustee pursuant to Section 6.6 of the Indenture;

          (b)            be responsible for and shall pay all debts and
obligations (other than with respect to the Securities) and all costs and
expenses of the Trust, the offering, sale and issuance of the Securities
(including fees to the placement agents in connection therewith), the costs and
expenses (including reasonable counsel fees and expenses) of the Institutional
Trustee and the Administrators, the costs and expenses relating to the operation
of the Trust, including, without limitation, costs and expenses of accountants,
attorneys, statistical or bookkeeping services, expenses for printing and
engraving and computing or accounting equipment, Paying Agents, Registrars,
Transfer Agents, duplicating, travel and telephone and other telecommunications
expenses and costs and expenses incurred in connection with the acquisition,
financing, and disposition of Trust assets and the enforcement by the
Institutional Trustee of the rights of the Holders (for purposes of
clarification, this Section 3.3(b) does not contemplate the payment by the
Sponsor of acceptance or annual administration fees owing to the Trustees
pursuant to the services to be provided by the Trustees under this Declaration
or the fees and expenses of the Trustees’ counsel in connection with the closing
of the transactions contemplated by this Declaration); and

          (c)            pay any and all taxes (other than United States
withholding taxes attributable to the Trust or its assets) and all liabilities,
costs and expenses with respect to such taxes of the Trust.

          The Sponsor’s obligations under this Section 3.3 shall be for the
benefit of, and shall be enforceable by, any Person to whom such debts,
obligations, costs, expenses and taxes are owed (a “Creditor”) whether or not
such Creditor has received notice hereof.  Any such Creditor may enforce the
Sponsor’s obligations under this Section 3.3 directly against the Sponsor and
the Sponsor irrevocably waives any right or remedy to require that any such
Creditor take any action against the Trust or any other Person before proceeding
against the Sponsor.  The Sponsor agrees to execute such additional agreements
as may be necessary or desirable in order to give full effect to the provisions
of this Section 3.3.

          Section 3.4.          Right to Proceed.  The Sponsor acknowledges the
rights of Holders to institute a Direct Action as set forth in Section 2.8(d)
hereto.

ARTICLE IV

INSTITUTIONAL TRUSTEE AND ADMINISTRATORS

          Section 4.1.          Number of Trustees.  The number of Trustees
shall initially be two, and;

          (a)          at any time before the issuance of any Securities, the
Sponsor may, by written instrument, increase or decrease the number of Trustees;
and

          (b)          after the issuance of any Securities, the number of
Trustees may be increased or decreased by vote of the Holder of a Majority in
liquidation amount of the Common Securities voting as a class at a meeting of
the Holder of the Common Securities; provided, however, that there shall be a
Delaware Trustee if required by Section 4.2; and there shall always be one
Trustee who shall be the Institutional Trustee, and such Trustee may also serve
as Delaware Trustee if it meets the applicable requirements, in which case
Section 2.11 shall have no application to such entity in its capacity as
Institutional Trustee.

19

--------------------------------------------------------------------------------




          Section 4.2.          Delaware Trustee; Eligibility.

          (a)            If required by the Statutory Trust Act, one Trustee
(the “Delaware Trustee”) shall be:

 

              (i)            a natural person at least 21 years of age who is a
resident of the State of Delaware; or

 

 

 

              (ii)            if not a natural person, an entity which is
organized under the laws of the United States or any state thereof or the
District of Columbia, has its principal place of business in the State of
Delaware, and otherwise meets the requirements of applicable law, including §
3807 of the Statutory Trust Act.

          (b)            The initial Delaware Trustee shall be Wilmington Trust
Company.

          Section 4.3.          Institutional Trustee; Eligibility.

          (a)           There shall at all times be one Trustee which shall:

 

                (i)            not be an Affiliate of the Sponsor;

 

 

 

                (ii)           not offer or provide credit or credit enhancement
to the Trust; and

 

 

 

                 (iii)          be a banking corporation or trust company
organized and doing business under the laws of the United States of America or
any state thereof or the District of Columbia, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least 50 million U.S. dollars ($50,000,000.00), and subject to supervision or
examination by Federal, state, or District of Columbia authority.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the supervising or examining authority referred to above,
then for the purposes of this Section 4.3(a)(iii), the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

          (b)           If at any time the Institutional Trustee shall cease to
be eligible to so act under Section 4.3(a), the Institutional Trustee shall
immediately resign in the manner and with the effect set forth in Section 4.5.

          (c)           If the Institutional Trustee has or shall acquire any
“conflicting interest” within the meaning of Section 310(b) of the Trust
Indenture Act of 1939, as amended, the Institutional Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to this Declaration.

          (d)           The initial Institutional Trustee shall be Wilmington
Trust Company.

          Section 4.4.          Administrators.  Each Administrator shall be a
U.S. Person, 21 years of age or older and authorized to bind the Sponsor.  The
initial Administrators shall be Jerry L. Calvert, Kitty B. Payne and David H.
Zabriskie.  There shall at all times be at least one Administrator.  Except
where a requirement for action by a specific number of Administrators is
expressly set forth in this Declaration and except with respect to any action
the taking of which is the subject of a meeting of the Administrators, any
action required or permitted to be taken by the Administrators may be taken by,
and any power of the Administrators may be exercised by, or with the consent of,
any one such Administrator.

20

--------------------------------------------------------------------------------




          Section 4.5.          Appointment, Removal and Resignation of Trustees
and Administrators.  

          (a)            No resignation or removal of any Trustee (the “Relevant
Trustee”) and no appointment of a successor Trustee pursuant to this Article
shall become effective until the acceptance of appointment by the successor
Trustee in accordance with the applicable requirements of this Section 4.5.

          (b)            Subject to Section 4.5(a), a Relevant Trustee may
resign at any time by giving written notice thereof to the Holders of the
Securities and by appointing a successor Relevant Trustee.  Upon the resignation
of the Institutional Trustee, the Institutional Trustee shall appoint a
successor by requesting from at least three Persons meeting the eligibility
requirements their expenses and charges to serve as the successor Institutional
Trustee on a form provided by the Administrators, and selecting the Person who
agrees to the lowest expense and charges (the “Successor Institutional
Trustee”).  If the instrument of acceptance by the successor Relevant Trustee
required by this Section 4.5 shall not have been delivered to the Relevant
Trustee within 60 days after the giving of such notice of resignation or
delivery of the instrument of removal, the Relevant Trustee may petition, at the
expense of the Trust, any federal, state or District of Columbia court of
competent jurisdiction for the appointment of a successor Relevant Trustee. 
Such court may thereupon, after prescribing such notice, if any, as it may deem
proper, appoint a Relevant Trustee. The Institutional Trustee shall have no
liability for the selection of such successor pursuant to this Section 4.5.

          (c)            Unless an Event of Default shall have occurred and be
continuing, any Trustee may be removed at any time by an act of the Holders of a
Majority in liquidation amount of the Common Securities.  If any Trustee shall
be so removed, the Holders of the Common Securities, by act of the Holders of a
Majority in liquidation amount of the Common Securities delivered to the
Relevant Trustee, shall promptly appoint a successor Relevant Trustee, and such
successor Trustee shall comply with the applicable requirements of this Section
4.5.  If an Event of Default shall have occurred and be continuing, the
Institutional Trustee or the Delaware Trustee, or both of them, may be removed
by the act of the Holders of a Majority in liquidation amount of the Capital
Securities, delivered to the Relevant Trustee (in its individual capacity and on
behalf of the Trust).  If any Trustee shall be so removed, the Holders of
Capital Securities, by act of the Holders of a Majority in liquidation amount of
the Capital Securities then outstanding delivered to the Relevant Trustee, shall
promptly appoint a successor Relevant Trustee or Trustees, and such successor
Trustee shall comply with the applicable requirements of this Section 4.5.  If
no successor Relevant Trustee shall have been so appointed by the Holders of a
Majority in liquidation amount of the Capital Securities and accepted
appointment in the manner required by this Section 4.5 within 30 days after
delivery of an instrument of removal, the Relevant Trustee or any Holder who has
been a Holder of the Securities for at least six months may, on behalf of
himself and all others similarly situated, petition any federal, state or
District of Columbia court of competent jurisdiction for the appointment of a
successor Relevant Trustee.  Such court may thereupon, after prescribing such
notice, if any, as it may deem proper, appoint a successor Relevant Trustee or
Trustees.

          (d)            The Institutional Trustee shall give notice of each
resignation and each removal of a Trustee and each appointment of a successor
Trustee to all Holders and to the Sponsor.  Each notice shall include the name
of the successor Relevant Trustee and the address of its Corporate Trust Office
if it is the Institutional Trustee.

          (e)            Notwithstanding the foregoing or any other provision of
this Declaration, in the event a Delaware Trustee who is a natural person dies
or is adjudged by a court to have become incompetent or incapacitated, the
vacancy created by such death, incompetence or incapacity may be filled by the
Institutional Trustee following the procedures in this Section 4.5 (with the
successor being a Person who satisfies the eligibility requirement for a
Delaware Trustee set forth in this Declaration) (the “Successor Delaware
Trustee”).

21

--------------------------------------------------------------------------------




          (f)            In case of the appointment hereunder of a successor
Relevant Trustee, the retiring Relevant Trustee and each successor Relevant
Trustee with respect to the Securities shall execute and deliver an amendment
hereto wherein each successor Relevant Trustee shall accept such appointment and
which (a) shall contain such provisions as shall be necessary or desirable to
transfer and confirm to, and to vest in, each successor Relevant Trustee all the
rights, powers, trusts and duties of the retiring Relevant Trustee with respect
to the Securities and the Trust and (b) shall add to or change any of the
provisions of this Declaration as shall be necessary to provide for or
facilitate the administration of the Trust by more than one Relevant Trustee, it
being understood that nothing herein or in such amendment shall constitute such
Relevant Trustees co-trustees and upon the execution and delivery of such
amendment the resignation or removal of the retiring Relevant Trustee shall
become effective to the extent provided therein and each such successor Relevant
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Relevant Trustee; but,
on request of the Trust or any successor Relevant Trustee, such retiring
Relevant Trustee shall duly assign, transfer and deliver to such successor
Relevant Trustee all Trust Property, all proceeds thereof and money held by such
retiring Relevant Trustee hereunder with respect to the Securities and the Trust
subject to the payment of all unpaid fees, expenses and indemnities of such
retiring Relevant Trustee.

          (g)            No Institutional Trustee or Delaware Trustee shall be
liable for the acts or omissions to act of any Successor Institutional Trustee
or Successor Delaware Trustee, as the case may be.

          (h)            The Holders of the Capital Securities will have no
right to vote to appoint, remove or replace the Administrators, which voting
rights are vested exclusively in the Holders of the Common Securities.

          (i)            Any successor Delaware Trustee shall file an amendment
to the Certificate of Trust with the Secretary of State of the State of Delaware
identifying the name and principal place of business of such Delaware Trustee in
the State of Delaware.

          Section 4.6.          Vacancies Among Trustees.  If a Trustee ceases
to hold office for any reason and the number of Trustees is not reduced pursuant
to Section 4.1, a vacancy shall occur.  A resolution certifying the existence of
such vacancy by the Trustees or, if there are more than two, a majority of the
Trustees, shall be conclusive evidence of the existence of such vacancy.  The
vacancy shall be filled with a Trustee appointed in accordance with Section 4.5.

          Section 4.7.          Effect of Vacancies.  The death, resignation,
retirement, removal, bankruptcy, dissolution, liquidation, incompetence or
incapacity to perform the duties of a Trustee shall not operate to dissolve,
terminate or annul the Trust or terminate this Declaration.  Whenever a vacancy
in the number of Trustees shall occur, until such vacancy is filled by the
appointment of a Trustee in accordance with Section 4.5, the Institutional
Trustee shall have all the powers granted to the Trustees and shall discharge
all the duties imposed upon the Trustees by this Declaration.

          Section 4.8.          Meetings of the Trustees and the
Administrators.  Meetings of the Administrators shall be held from time to time
upon the call of an Administrator.  Regular meetings of the Administrators may
be held in person in the United States or by telephone, at a place (if
applicable) and time fixed by resolution of the Administrators.  Notice of any
in-person meetings of the Trustees with the Administrators or meetings of the
Administrators shall be hand delivered or otherwise delivered in writing
(including by facsimile, with a hard copy by overnight courier) not less than
48 hours before such meeting.  Notice of any telephonic meetings of the Trustees
with the Administrators or meetings of the Administrators or any committee
thereof shall be hand delivered or otherwise delivered in writing (including by
facsimile, with a hard copy by overnight courier) not less than 24 hours before
a meeting.  Notices shall contain a brief statement of the time, place and
anticipated purposes of the meeting.  The presence (whether in person or by
telephone) of a Trustee or an Administrator, as the case may be, at a

22

--------------------------------------------------------------------------------




meeting shall constitute a waiver of notice of such meeting except where the
Trustee or an Administrator, as the case may be, attends a meeting for the
express purpose of objecting to the transaction of any activity on the grounds
that the meeting has not been lawfully called or convened.  Unless provided
otherwise in this Declaration, any action of the Trustees or the Administrators,
as the case may be, may be taken at a meeting by vote of a majority of the
Trustees or the Administrators present (whether in person or by telephone) and
eligible to vote with respect to such matter, provided that a Quorum is present,
or without a meeting by the unanimous written consent of the Trustees or the
Administrators.  Meetings of the Trustees and the Administrators together shall
be held from time to time upon the call of any Trustee or an Administrator.

          Section 4.9.          Delegation of Power.

          (a)            Any Administrator may, by power of attorney consistent
with applicable law, delegate to any other natural person over the age of 21
that is a U.S. Person his or her power for the purpose of executing any
documents contemplated in Section 2.6; and

          (b)            the Administrators shall have power to delegate from
time to time to such of their number the doing of such things and the execution
of such instruments either in the name of the Trust or the names of the
Administrators or otherwise as the Administrators may deem expedient, to the
extent such delegation is not prohibited by applicable law or contrary to the
provisions of the Trust, as set forth herein.

          Section 4.10.          Conversion, Consolidation or Succession to
Business.  Any Person into which the Institutional Trustee or the Delaware
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Institutional Trustee or the Delaware Trustee shall be a party, or any Person
succeeding to all or substantially all the corporate trust business of the
Institutional Trustee or the Delaware Trustee shall be the successor of the
Institutional Trustee or the Delaware Trustee hereunder, provided such Person
shall be otherwise qualified and eligible under this Article and, provided,
further, that such Person shall file an amendment to the Certificate of Trust
with the Secretary of State of the State of Delaware as contemplated in Section
4.5(i).

ARTICLE V

DISTRIBUTIONS

          Section 5.1.          Distributions.  Holders shall receive
Distributions in accordance with the applicable terms of the relevant Holder’s
Securities. Distributions shall be made on the Capital Securities and the Common
Securities in accordance with the preferences set forth in their respective
terms.  If and to the extent that the Debenture Issuer makes a payment of
Interest or any principal on the Debentures held by the Institutional Trustee,
the Institutional Trustee shall and is directed, to the extent funds are
available for that purpose, to make a distribution (a “Distribution”) of such
amounts to Holders.

ARTICLE VI

ISSUANCE OF SECURITIES

          Section 6.1.          General Provisions Regarding Securities.

          (a)            The Administrators shall, on behalf of the Trust, issue
one series of capital securities substantially in the form of Exhibit A-1
representing undivided beneficial interests in the assets of the Trust having
such terms as are set forth in Annex I and one series of common securities
representing undivided beneficial interests in the assets of the Trust having
such terms as are set forth in Annex I.  The Trust shall issue no securities or
other interests in the assets of the Trust other than the Capital Securities and
the Common Securities.  The Capital Securities rank pari passu to, and payment
thereon shall be made Pro Rata with, the Common Securities except that, where an
Event of Default has occurred and is continuing, the rights of Holders of the
Common Securities to payment in respect of Distributions and payments upon
liquidation, redemption and otherwise are subordinated to the rights to payment
of the Holders of the Capital Securities as set forth in Annex I.

23

--------------------------------------------------------------------------------




          (b)            The Certificates shall be signed on behalf of the Trust
by one or more Administrators. Such signature shall be the facsimile or manual
signature of any Administrator.  In case any Administrator of the Trust who
shall have signed any of the Securities shall cease to be such Administrator
before the Certificates so signed shall be delivered by the Trust, such
Certificates nevertheless may be delivered as though the person who signed such
Certificates had not ceased to be such Administrator, and any Certificate may be
signed on behalf of the Trust by such persons who, at the actual date of
execution of such Security, shall be an Administrator of the Trust, although at
the date of the execution and delivery of the Declaration any such person was
not such an Administrator.  A Capital Security shall not be valid until
authenticated by the facsimile or manual signature of an Authorized Officer of
the Institutional Trustee.  Such signature shall be conclusive evidence that the
Capital Security has been authenticated under this Declaration.  Upon written
order of the Trust signed by one Administrator, the Institutional Trustee shall
authenticate the Capital Securities for original issue.  The Institutional
Trustee may appoint an authenticating agent that is a U.S. Person acceptable to
the Trust to authenticate the Capital Securities.  A Common Security need not be
so authenticated.

          (c)            The consideration received by the Trust for the
issuance of the Securities shall constitute a contribution to the capital of the
Trust and shall not constitute a loan to the Trust.

          (d)            Upon issuance of the Securities as provided in this
Declaration, the Securities so issued shall be deemed to be validly issued,
fully paid and, except as provided in Section 9.1(b) with respect to the Common
Securities, non-assessable.

          (e)            Every Person, by virtue of having become a Holder in
accordance with the terms of this Declaration, shall be deemed to have expressly
assented and agreed to the terms of, and shall be bound by, this Declaration and
the Guarantee.

          Section 6.2.          Paying Agent, Transfer Agent and Registrar.  The
Trust shall maintain in Wilmington, Delaware, an office or agency where the
Capital Securities may be presented for payment (“Paying Agent”), and an office
or agency where Securities may be presented for registration of transfer or
exchange (the “Transfer Agent”).  The Trust shall keep or cause to be kept at
such office or agency a register for the purpose of registering Securities,
transfers and exchanges of Securities, such register to be held by a registrar
(the “Registrar”).  The Administrators may appoint the Paying Agent, the
Registrar and the Transfer Agent and may appoint one or more additional Paying
Agents or one or more co-Registrars, or one or more co-Transfer Agents in such
other locations as it shall determine.  The term “Paying Agent” includes any
additional paying agent, the term “Registrar” includes any additional registrar
or co-Registrar and the term “Transfer Agent” includes any additional transfer
agent.  The Administrators may change any Paying Agent, Transfer Agent or
Registrar at any time without prior notice to any Holder.  The Administrators
shall notify the Institutional Trustee of the name and address of any Paying
Agent, Transfer Agent and Registrar not a party to this Declaration.  The
Administrators hereby initially appoint the Institutional Trustee to act as
Paying Agent, Transfer Agent and Registrar for the Capital Securities and the
Common Securities.  The Institutional Trustee or any of its Affiliates in the
United States may act as Paying Agent, Transfer Agent or Registrar.

24

--------------------------------------------------------------------------------




          Section 6.3.          Form and Dating.  The Capital Securities and the
Institutional Trustee’s certificate of authentication thereon shall be
substantially in the form of Exhibit A-1, and the Common Securities shall be
substantially in the form of Exhibit A-2, each of which is hereby incorporated
in and expressly made a part of this Declaration.  Certificates may be typed,
printed, lithographed or engraved or may be produced in any other manner as is
reasonably acceptable to the Administrators, as conclusively evidenced by their
execution thereof.  The Securities may have letters, numbers, notations or other
marks of identification or designation and such legends or endorsements required
by law, stock exchange rule, agreements to which the Trust is subject if any, or
usage (provided that any such notation, legend or endorsement is in a form
acceptable to the Sponsor).  The Trust at the direction of the Sponsor shall
furnish any such legend not contained in Exhibit A-1 to the Institutional
Trustee in writing.  Each Capital Security shall be dated on or before the date
of its authentication.  The terms and provisions of the Securities set forth in
Annex I and the forms of Securities set forth in Exhibits A-1 and A-2 are part
of the terms of this Declaration and to the extent applicable, the Institutional
Trustee, the Delaware Trustee, the Administrators and the Sponsor, by their
execution and delivery of this Declaration, expressly agree to such terms and
provisions and to be bound thereby.  Capital Securities will be issued only in
blocks having a stated liquidation amount of not less than $100,000.00 and any
multiple of $1,000.00 in excess thereof.

          The Capital Securities are being offered and sold by the Trust
pursuant to the Placement Agreement in definitive, registered form without
coupons and with the Restricted Securities Legend.

          Section 6.4.          Mutilated, Destroyed, Lost or Stolen
Certificates.

          If:

          (a)            any mutilated Certificates should be surrendered to the
Registrar, or if the Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Certificate; and

          (b)            there shall be delivered to the Registrar, the
Administrators and the Institutional Trustee such security or indemnity as may
be required by them to keep each of them harmless;

          then, in the absence of notice that such Certificate shall have been
acquired by a protected purchaser, an Administrator on behalf of the Trust shall
execute (and in the case of a Capital Security Certificate, the Institutional
Trustee shall authenticate) and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
denomination.  In connection with the issuance of any new Certificate under this
Section 6.4, the Registrar or the Administrators may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection therewith.  Any duplicate Certificate issued pursuant to this
Section shall constitute conclusive evidence of an ownership interest in the
relevant Securities, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.

          Section 6.5.          Temporary Securities.  Until definitive
Securities are ready for delivery, the Administrators may prepare and, in the
case of the Capital Securities, the Institutional Trustee shall authenticate,
temporary Securities.  Temporary Securities shall be substantially in the form
of definitive Securities but may have variations that the Administrators
consider appropriate for temporary Securities.  Without unreasonable delay, the
Administrators shall prepare and, in the case of the Capital Securities, the
Institutional Trustee shall authenticate, definitive Securities in exchange for
temporary Securities.

          Section 6.6.          Cancellation.  The Administrators at any time
may deliver Securities to the Institutional Trustee for cancellation.  The
Registrar shall forward to the Institutional Trustee any Securities surrendered
to it for registration of transfer, redemption or payment.  The Institutional
Trustee shall promptly cancel all Securities surrendered for registration of
transfer, payment, replacement or cancellation and shall dispose of such
canceled Securities as the Administrators direct.  The Administrators may not
issue new Securities to replace Securities that have been paid or that have been
delivered to the Institutional Trustee for cancellation.

25

--------------------------------------------------------------------------------




          Section 6.7.          Rights of Holders; Waivers of Past Defaults.

          (a)           The legal title to the Trust Property is vested
exclusively in the Institutional Trustee (in its capacity as such) in accordance
with Section 2.5, and the Holders shall not have any right or title therein
other than the undivided beneficial interest in the assets of the Trust
conferred by their Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below.  The Securities shall be personal property giving only the
rights specifically set forth therein and in this Declaration.  The Securities
shall have no preemptive or similar rights.

          (b)           For so long as any Capital Securities remain
outstanding, if upon an Acceleration Event of Default, the Debenture Trustee
fails or the holders of not less than 25% in principal amount of the outstanding
Debentures fail to declare the principal of all of the Debentures to be
immediately due and payable, the Holders of a Majority in liquidation amount of
the Capital Securities then outstanding shall have the right to make such
declaration by a notice in writing to the Institutional Trustee, the Sponsor and
the Debenture Trustee.

          At any time after a declaration of acceleration with respect to the
Debentures has been made and before a judgment or decree for payment of the
money due has been obtained by the Debenture Trustee as provided in the
Indenture, if the Institutional Trustee, subject to the provisions hereof, fails
to annul any such declaration and waive such default, the Holders of a Majority
in liquidation amount of the Capital Securities, by written notice to the
Institutional Trustee, the Sponsor and the Debenture Trustee, may rescind and
annul such declaration and its consequences if:

 

           (i)            the Debenture Issuer has paid or deposited with the
Debenture Trustee a sum sufficient to pay

 

 

 

 

               (A)  all overdue installments of interest on all of the
Debentures,

 

 

 

 

 

               (B)  any accrued Additional Interest on all of the Debentures,

 

 

 

 

 

               (C)  the principal of (and premium, if any, on) any Debentures
that have become due otherwise than by such declaration of acceleration and
interest and Additional Interest thereon at the rate borne by the Debentures,
and

 

 

 

 

 

               (D)  all sums paid or advanced by the Debenture Trustee under the
Indenture and the reasonable compensation, expenses, disbursements and advances
of the Debenture Trustee and the Institutional Trustee, their agents and
counsel; and

 

 

 

 

          (ii)            all Events of Default with respect to the Debentures,
other than the non-payment of the principal of the Debentures that has become
due solely by such acceleration, have been cured or waived as provided in
Section 5.7 of the Indenture.

          The Holders of at least a Majority in liquidation amount of the
Capital Securities may, on behalf of the Holders of all the Capital Securities,
waive any past default under the Indenture or any Indenture Event of Default,
except a default or Indenture Event of Default in the payment of principal or
interest on the Debentures (unless such default or Indenture Event of Default
has been cured and a sum sufficient to pay all matured installments of interest
and principal due otherwise than by acceleration has been deposited with the
Debenture Trustee) or a default under the Indenture or an Indenture Event of
Default in respect of a covenant or provision that under the Indenture cannot be
modified or amended without the consent of the holder of each outstanding
Debenture.  No such rescission shall affect any subsequent default or impair any
right consequent thereon.

26

--------------------------------------------------------------------------------




          Upon receipt by the Institutional Trustee of written notice declaring
such an acceleration, or rescission and annulment thereof, by Holders of any
part of the Capital Securities, a record date shall be established for
determining Holders of outstanding Capital Securities entitled to join in such
notice, which record date shall be at the close of business on the day the
Institutional Trustee receives such notice.  The Holders on such record date, or
their duly designated proxies, and only such Persons, shall be entitled to join
in such notice, whether or not such Holders remain Holders after such record
date; provided, that unless such declaration of acceleration, or rescission and
annulment, as the case may be, shall have become effective by virtue of the
requisite percentage having joined in such notice prior to the day that is
90 days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect.  Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such 90-day period, a new written notice of declaration of
acceleration, or rescission and annulment thereof, as the case may be, that is
identical to a written notice that has been canceled pursuant to the proviso to
the preceding sentence, in which event a new record date shall be established
pursuant to the provisions of this Section 6.7.

          (c)            Except as otherwise provided in paragraphs (a) and (b)
of this Section 6.7, the Holders of at least a Majority in liquidation amount of
the Capital Securities may, on behalf of the Holders of all the Capital
Securities, waive any past default or Event of Default and its consequences. 
Upon such waiver, any such default or Event of Default shall cease to exist, and
any default or Event of Default arising therefrom shall be deemed to have been
cured, for every purpose of this Declaration, but no such waiver shall extend to
any subsequent or other default or Event of Default or impair any right
consequent thereon.

ARTICLE VII

DISSOLUTION AND TERMINATION OF TRUST

          Section 7.1.          Dissolution and Termination of Trust.

          (a)           The Trust shall dissolve on the first to occur of:

 

               (i)            unless earlier dissolved, on June 15, 2041, the
expiration of the term of the Trust;

 

 

 

               (ii)           upon a Bankruptcy Event with respect to the
Sponsor, the Trust or the Debenture Issuer;

 

 

 

               (iii)          upon the filing of a certificate of dissolution or
its equivalent with respect to the Sponsor (other than in connection with a
merger, consolidation or similar transaction not prohibited by the Indenture,
this Declaration or the Guarantee, as the case may be) or upon the revocation of
the charter of the Sponsor and the expiration of 90 days after the date of
revocation without a reinstatement thereof;

 

 

 

               (iv)          upon the distribution of the Debentures to the
Holders of the Securities, upon exercise of the right of the Holder of all of
the outstanding Common Securities to dissolve the Trust as provided in Annex I
hereto;

27

--------------------------------------------------------------------------------




 

               (v)            upon the entry of a decree of judicial dissolution
of the Holder of the Common Securities, the Sponsor, the Trust or the Debenture
Issuer;

 

 

 

               (vi)           when all of the Securities shall have been called
for redemption and the amounts necessary for redemption thereof shall have been
paid to the Holders in accordance with the terms of the Securities; or

 

 

 

               (vii)          before the issuance of any Securities, with the
consent of all of the Trustees and the Sponsor.

          (b)            As soon as is practicable after the occurrence of an
event referred to in Section 7.1(a), and after satisfaction of liabilities to
creditors of the Trust as required by applicable law, including of the Statutory
Trust Act, and subject to the terms set forth in Annex I, the Institutional
Trustee shall terminate the Trust by filing a certificate of cancellation with
the Secretary of State of the State of Delaware.

          (c)            The provisions of Section 2.9 and Article IX shall
survive the termination of the Trust.

ARTICLE VIII

TRANSFER OF INTERESTS

          Section 8.1.          General.

          (a)            Subject to Section 8.1(c), where Capital Securities are
presented to the Registrar or a co-registrar with a request to register a
transfer or to exchange them for an equal number of Capital Securities
represented by different certificates, the Registrar shall register the transfer
or make the exchange if its requirements for such transactions are met.  To
permit registrations of transfer and exchanges, the Trust shall issue and the
Institutional Trustee shall authenticate Capital Securities at the Registrar’s
request.

          (b)            Upon issuance of the Common Securities, the Sponsor
shall acquire and retain beneficial and record ownership of the Common
Securities and for so long as the Securities remain outstanding, and to the
fullest extent permitted by applicable law, the Sponsor shall maintain 100%
ownership of the Common Securities; provided, however, that any permitted
successor of the Sponsor, in its capacity as Debenture Issuer, under the
Indenture that is a U.S. Person may succeed to the Sponsor’s ownership of the
Common Securities.

          (c)            Capital Securities may only be transferred, in whole or
in part, in accordance with the terms and conditions set forth in this
Declaration and in the terms of the Securities.  To the fullest extent permitted
by applicable law, any transfer or purported transfer of any Security not made
in accordance with this Declaration shall be null and void and will be deemed to
be of no legal effect whatsoever and any such transferee shall be deemed not to
be the holder of such Capital Securities for any purpose, including but not
limited to the receipt of Distributions on such Capital Securities, and such
transferee shall be deemed to have no interest whatsoever in such Capital
Securities.

          (d)            The Registrar shall provide for the registration of
Securities and of transfers of Securities, which will be effected without charge
but only upon payment (with such indemnity as the Registrar may require) in
respect of any tax or other governmental charges that may be imposed in relation
to it.  Upon surrender for registration of transfer of any Securities, the
Registrar shall cause one or more new Securities of the same tenor to be issued
in the name of the designated transferee or transferees.  Every Security
surrendered for registration of transfer shall be accompanied by a written
instrument of transfer in form satisfactory to the Registrar duly executed by
the Holder or such Holder’s attorney duly authorized in writing.  Each Security
surrendered for registration of transfer shall be canceled by the Institutional
Trustee pursuant to Section 6.6.  A transferee of a Security shall be entitled
to the rights and subject to the obligations of a Holder hereunder upon the
receipt by such transferee of a Security.  By acceptance of a Security, each
transferee shall be deemed to have agreed to be bound by this Declaration.

28

--------------------------------------------------------------------------------




          (e)            The Trust shall not be required (i) to issue, register
the transfer of, or exchange any Securities during a period beginning at the
opening of business fifteen days before the day of any selection of Securities
for redemption and ending at the close of business on the earliest date on which
the relevant notice of redemption is deemed to have been given to all Holders of
the Securities to be redeemed, or (ii) to register the transfer or exchange of
any Security so selected for redemption in whole or in part, except the
unredeemed portion of any Security being redeemed in part.

          Section 8.2.          Transfer Procedures and Restrictions.

          (a)            The Capital Securities shall bear the Restricted
Securities Legend, which shall not be removed unless there is delivered to the
Trust such satisfactory evidence, which may include an opinion of counsel
satisfactory to the Institutional Trustee, as may be reasonably required by the
Trust, that neither the legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of the Securities Act.  Upon provision of such satisfactory evidence, the
Institutional Trustee, at the written direction of the Trust, shall authenticate
and deliver Capital Securities that do not bear the legend.

          (b)            Except as permitted by Section 8.2(a), each Capital
Security shall bear a legend (the “Restricted Securities Legend”) in
substantially the following form and a Capital Security shall not be transferred
except in compliance with such legend, unless otherwise determined by the
Sponsor, upon the advice of counsel expert in securities law, in accordance with
applicable law:

 

               THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE SPONSOR OR THE TRUST,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE SPONSOR’S AND THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE
DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE SPONSOR OR THE
TRUST.  HEDGING TRANSACTIONS INVOLVING THIS SECURITY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.

29

--------------------------------------------------------------------------------




 

               THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES,
REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH
A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON
OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF
ANY PLAN MAY ACQUIRE OR HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY IS NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE
CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE
SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS
PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR
ADMINISTRATIVE EXEMPTION.

 

 

 

               THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
BLOCKS HAVING A LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES)
AND MULTIPLES OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF
SECURITIES IN A BLOCK HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL
BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.

 

 

 

               THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE
FOREGOING RESTRICTIONS.

30

--------------------------------------------------------------------------------




          (c)            To permit registrations of transfers and exchanges, the
Trust shall execute and the Institutional Trustee shall authenticate Capital
Securities at the Registrar’s request.

          (d)            Registrations of transfers or exchanges will be
effected without charge, but only upon payment (with such indemnity as the
Registrar or the Sponsor may require) in respect of any tax or other
governmental charge that may be imposed in relation to it.

          (e)            All Capital Securities issued upon any registration of
transfer or exchange pursuant to the terms of this Declaration shall evidence
the same security and shall be entitled to the same benefits under this
Declaration as the Capital Securities surrendered upon such registration of
transfer or exchange.

          Section 8.3.          Deemed Security Holders.  The Trust, the
Administrators, the Trustees, the Paying Agent, the Transfer Agent or the
Registrar may treat the Person in whose name any Certificate shall be registered
on the books and records of the Trust as the sole holder of such Certificate and
of the Securities represented by such Certificate for purposes of receiving
Distributions and for all other purposes whatsoever and, accordingly, shall not
be bound to recognize any equitable or other claim to or interest in such
Certificate or in the Securities represented by such Certificate on the part of
any Person, whether or not the Trust, the Administrators, the Trustees, the
Paying Agent, the Transfer Agent or the Registrar shall have actual or other
notice thereof.

ARTICLE IX

LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, INSTITUTIONAL TRUSTEE OR OTHERS

          Section 9.1.          Liability.

          (a)            Except as expressly set forth in this Declaration, the
Guarantee and the terms of the Securities, the Sponsor shall not be:

 

               (i)            personally liable for the return of any portion of
the capital contributions (or any return thereon) of the Holders of the
Securities which shall be made solely from assets of the Trust; or

 

 

 

               (ii)            required to pay to the Trust or to any Holder of
the Securities any deficit upon dissolution of the Trust or otherwise.

          (b)            The Holder of the Common Securities shall be liable for
all of the debts and obligations of the Trust (other than with respect to the
Securities) to the extent not satisfied out of the Trust’s assets.

          (c)            Pursuant to the Statutory Trust Act, the Holders of the
Capital Securities shall be entitled to the same limitation of personal
liability extended to stockholders of private corporations for profit organized
under the General Corporation Law of the State of Delaware.

          Section 9.2.          Exculpation.

          (a)            No Indemnified Person shall be liable, responsible or
accountable in damages or otherwise to the Trust or any Covered Person for any
loss, damage or claim incurred by reason of any act or omission performed or
omitted by such Indemnified Person in good faith on behalf of the Trust and in a
manner such Indemnified Person reasonably believed to be within the scope of the
authority conferred on such Indemnified Person by this Declaration or by law,
except that an Indemnified Person shall be liable for any such loss, damage or
claim incurred by reason of such Indemnified Person’s negligence or willful
misconduct with respect to such acts or omissions.

31

--------------------------------------------------------------------------------




          (b)            An Indemnified Person shall be fully protected in
relying in good faith upon the records of the Trust and upon such information,
opinions, reports or statements presented to the Trust by any Person as to
matters the Indemnified Person reasonably believes are within such other
Person’s professional or expert competence and, if selected by such Indemnified
Person, has been selected by such Indemnified Person with reasonable care by or
on behalf of the Trust, including information, opinions, reports or statements
as to the value and amount of the assets, liabilities, profits, losses, or any
other facts pertinent to the existence and amount of assets from which
Distributions to Holders of Securities might properly be paid.

          Section 9.3.          Fiduciary Duty.

          (a)            To the extent that, at law or in equity, an Indemnified
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Trust or to any other Covered Person, an Indemnified Person acting under
this Declaration shall not be liable to the Trust or to any other Covered Person
for its good faith reliance on the provisions of this Declaration.  The
provisions of this Declaration, to the extent that they restrict the duties and
liabilities of an Indemnified Person otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of the
Indemnified Person.

          (b)            Whenever in this Declaration an Indemnified Person is
permitted or required to make a decision:

 

                 (i)            in its “discretion” or under a grant of similar
authority, the Indemnified Person shall be entitled to consider such interests
and factors as it desires, including its own interests, and shall have no duty
or obligation to give any consideration to any interest of or factors affecting
the Trust or any other Person; or

 

 

 

                 (ii)            in its “good faith” or under another express
standard, the Indemnified Person shall act under such express standard and shall
not be subject to any other or different standard imposed by this Declaration or
by applicable law.

          Section 9.4.          Indemnification.

          (a)            The Sponsor shall indemnify, to the full extent
permitted by law, any Indemnified Person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Trust) arising out of or in connection with
the acceptance or administration of this Declaration by reason of the fact that
he is or was an Indemnified Person against expenses (including reasonable
attorneys’ fees and expenses), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Trust, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnified
Person did not act in good faith and in a manner which he reasonably believed to
be in or not opposed to the best interests of the Trust, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that his
conduct was unlawful.

32

--------------------------------------------------------------------------------




          (b)            The Sponsor shall indemnify, to the full extent
permitted by law, any Indemnified Person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action or suit by or
in the right of the Trust to procure a judgment in its favor arising out of or
in connection with the acceptance or administration of this Declaration by
reason of the fact that he is or was an Indemnified Person against expenses
(including reasonable attorneys’ fees and expenses) actually and reasonably
incurred by him in connection with the defense or settlement of such action or
suit if he acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Trust; provided, however, that no
such indemnification shall be made in respect of any claim, issue or matter as
to which such Indemnified Person shall have been adjudged to be liable to the
Trust unless and only to the extent that the court in which such action or suit
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.

          (c)            To the extent that an Indemnified Person shall be
successful on the merits or otherwise (including dismissal of an action without
prejudice or the settlement of an action without admission of liability) in
defense of any action, suit or proceeding referred to in paragraphs (a) and (b)
of this Section 9.4, or in defense of any claim, issue or matter therein, he
shall be indemnified, to the full extent permitted by law, against expenses
(including attorneys’ fees and expenses) actually and reasonably incurred by him
in connection therewith.

          (d)            Any indemnification of an Administrator under
paragraphs (a) and (b) of this Section 9.4 (unless ordered by a court) shall be
made by the Sponsor only as authorized in the specific case upon a determination
that indemnification of the Indemnified Person is proper in the circumstances
because he has met the applicable standard of conduct set forth in
paragraphs (a) and (b).  Such determination shall be made (i) by the
Administrators by a majority vote of a Quorum consisting of such Administrators
who were not parties to such action, suit or proceeding, (ii) if such a Quorum
is not obtainable, or, even if obtainable, if a Quorum of disinterested
Administrators so directs, by independent legal counsel in a written opinion, or
(iii) by the Common Security Holder of the Trust.

          (e)            To the fullest extent permitted by law, expenses
(including reasonable attorneys’ fees and expenses) incurred by an Indemnified
Person in defending a civil, criminal, administrative or investigative action,
suit or proceeding referred to in paragraphs (a) and (b) of this Section 9.4
shall be paid by the Sponsor in advance of the final disposition of such action,
suit or proceeding upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that he is not entitled to be indemnified by the Sponsor as authorized in this
Section 9.4.  Notwithstanding the foregoing, no advance shall be made by the
Sponsor if a determination is reasonably and promptly made (i) by the
Administrators by a majority vote of a Quorum of disinterested Administrators,
(ii) if such a Quorum is not obtainable, or, even if obtainable, if a quorum of
disinterested Administrators so directs, by independent legal counsel in a
written opinion or (iii) by the Common Security Holder of the Trust, that, based
upon the facts known to the Administrators, counsel or the Common Security
Holder at the time such determination is made, such Indemnified Person acted in
bad faith or in a manner that such Indemnified Person did not believe to be in
the best interests of the Trust, or, with respect to any criminal proceeding,
that such Indemnified Person believed or had reasonable cause to believe his
conduct was unlawful.  In no event shall any advance be made in instances where
the Administrators, independent legal counsel or the Common Security Holder
reasonably determine that such Indemnified Person deliberately breached his duty
to the Trust or its Common or Capital Security Holders.

          (f)            The Trustees, at the sole cost and expense of the
Sponsor, retain the right to representation by counsel of their own choosing in
any action, suit or any other proceeding for which they are indemnified under
paragraphs (a) and (b) of this Section 9.4, without affecting their right to
indemnification hereunder or waiving any rights afforded to it under this
Declaration or applicable law.

33

--------------------------------------------------------------------------------




          (g)            The indemnification and advancement of expenses
provided by, or granted pursuant to, the other paragraphs of this Section 9.4
shall not be deemed exclusive of any other rights to which those seeking
indemnification and advancement of expenses may be entitled under any agreement,
vote of stockholders or disinterested directors of the Sponsor or Capital
Security Holders of the Trust or otherwise, both as to action in his official
capacity and as to action in another capacity while holding such office.  All
rights to indemnification under this Section 9.4 shall be deemed to be provided
by a contract between the Sponsor and each Indemnified Person who serves in such
capacity at any time while this Section 9.4 is in effect.  Any repeal or
modification of this Section 9.4 shall not affect any rights or obligations then
existing.

          (h)            The Sponsor or the Trust may purchase and maintain
insurance on behalf of any Person who is or was an Indemnified Person against
any liability asserted against him and incurred by him in any such capacity, or
arising out of his status as such, whether or not the Sponsor would have the
power to indemnify him against such liability under the provisions of this
Section 9.4.

          (i)            For purposes of this Section 9.4, references to “the
Trust” shall include, in addition to the resulting or surviving entity, any
constituent entity (including any constituent of a constituent) absorbed in a
consolidation or merger, so that any Person who is or was a director, trustee,
officer or employee of such constituent entity, or is or was serving at the
request of such constituent entity as a director, trustee, officer, employee or
agent of another entity, shall stand in the same position under the provisions
of this Section 9.4 with respect to the resulting or surviving entity as he
would have with respect to such constituent entity if its separate existence had
continued.

          (j)            The indemnification and advancement of expenses
provided by, or granted pursuant to, this Section 9.4 shall, unless otherwise
provided when authorized or ratified, (i) continue as to a Person who has ceased
to be an Indemnified Person and shall inure to the benefit of the heirs,
executors and administrators of such a Person; and (ii) survive the termination
or expiration of this Declaration or the earlier removal or resignation of an
Indemnified Person.

          Section 9.5.          Outside Businesses.  Any Covered Person, the
Sponsor, the Delaware Trustee and the Institutional Trustee may engage in or
possess an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Trust, and the Trust and the Holders of Securities shall have no rights by
virtue of this Declaration in and to such independent ventures or the income or
profits derived therefrom, and the pursuit of any such venture, even if
competitive with the business of the Trust, shall not be deemed wrongful or
improper.  None of any Covered Person, the Sponsor, the Delaware Trustee or the
Institutional Trustee shall be obligated to present any particular investment or
other opportunity to the Trust even if such opportunity is of a character that,
if presented to the Trust, could be taken by the Trust, and any Covered Person,
the Sponsor, the Delaware Trustee and the Institutional Trustee shall have the
right to take for its own account (individually or as a partner or fiduciary) or
to recommend to others any such particular investment or other opportunity.  Any
Covered Person, the Delaware Trustee and the Institutional Trustee may engage or
be interested in any financial or other transaction with the Sponsor or any
Affiliate of the Sponsor, or may act as depositary for, trustee or agent for, or
act on any committee or body of holders of, securities or other obligations of
the Sponsor or its Affiliates.

34

--------------------------------------------------------------------------------




          Section 9.6.          Compensation; Fee.  The Sponsor agrees:

          (a)            to pay to the Trustees from time to time such
compensation for all services rendered by them hereunder as the parties shall
agree from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust); and

          (b)            except as otherwise expressly provided herein, to
reimburse the Trustees upon request for all reasonable expenses, disbursements
and advances incurred or made by the Trustees in accordance with any provision
of this Declaration (including the reasonable compensation and the expenses and
disbursements of their respective agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence, bad faith or
willful misconduct.

          For purposes of clarification, this Section 9.6 does not contemplate
the payment by the Sponsor of acceptance or annual administration fees owing to
the Trustees under this Declaration or the fees and expenses of the Trustees’
counsel in connection with the closing of the transactions contemplated by this
Declaration.

          The provisions of this Section 9.6 shall survive the dissolution of
the Trust and the termination of this Declaration and the removal or resignation
of any Trustee.

          No Trustee may claim any lien or charge on any property of the Trust
as a result of any amount due pursuant to this Section 9.6.

ARTICLE X

ACCOUNTING

          Section 10.1.          Fiscal Year.  The fiscal year (“Fiscal Year”)
of the Trust shall be the calendar year, or such other year as is required by
the Code.

          Section 10.2.          Certain Accounting Matters.  

          (a)            At all times during the existence of the Trust, the
Administrators shall keep, or cause to be kept at the principal office of the
Trust in the United States, as defined for purposes of Treasury Regulations
section 301.7701-7, full books of account, records and supporting documents,
which shall reflect in reasonable detail each transaction of the Trust.  The
books of account shall be maintained, at the Sponsor’s expense, in accordance
with generally accepted accounting principles, consistently applied.  The books
of account and the records of the Trust shall be examined by and reported upon
(either separately or as part of the Sponsor’s regularly prepared consolidated
financial report) as of the end of each Fiscal Year of the Trust by a firm of
independent certified public accountants selected by the Administrators.

          (b)            The Administrators shall cause to be duly prepared and
delivered to each of the Holders of Securities Form 1099 or such other annual
United States federal income tax information statement required by the Code,
containing such information with regard to the Securities held by each Holder as
is required by the Code and the Treasury Regulations.  Notwithstanding any right
under the Code to deliver any such statement at a later date, the Administrators
shall endeavor to deliver all such statements within 30 days after the end of
each Fiscal Year of the Trust.

          (c)            The Administrators, at the Sponsor’s expense, shall
cause to be duly prepared at the principal office of the Sponsor in the United
States, as ‘United States’ is defined in Section 7701(a)(9) of the Code (or at
the principal office of the Trust if the Sponsor has no such principal office in
the United States), and filed an annual United States federal income tax return
on a Form 1041 or such other form required by United States federal income tax
law, and any other annual income tax returns required to be filed by the
Administrators on behalf of the Trust with any state or local taxing authority.

35

--------------------------------------------------------------------------------




          Section 10.3.          Banking.  The Trust shall maintain in the
United States, as defined for purposes of Treasury Regulations section
301.7701-7, one or more bank accounts in the name and for the sole benefit of
the Trust; provided, however, that all payments of funds in respect of the
Debentures held by the Institutional Trustee shall be made directly to the
Property Account and no other funds of the Trust shall be deposited in the
Property Account.  The sole signatories for such accounts (including the
Property Account) shall be designated by the Institutional Trustee.

          Section 10.4.          Withholding.  The Institutional Trustee or any
Paying Agent and the Administrators shall comply with all withholding
requirements under United States federal, state and local law.  The
Institutional Trustee or any Paying Agent shall request, and each Holder shall
provide to the Institutional Trustee or any Paying Agent, such forms or
certificates as are necessary to establish an exemption from withholding with
respect to the Holder, and any representations and forms as shall reasonably be
requested by the Institutional Trustee or any Paying Agent to assist it in
determining the extent of, and in fulfilling, its withholding obligations.  The
Administrators shall file required forms with applicable jurisdictions and,
unless an exemption from withholding is properly established by a Holder, shall
remit amounts withheld with respect to the Holder to applicable jurisdictions. 
To the extent that the Institutional Trustee or any Paying Agent is required to
withhold and pay over any amounts to any authority with respect to distributions
or allocations to any Holder, the amount withheld shall be deemed to be a
Distribution in the amount of the withholding to the Holder.  In the event of
any claimed overwithholding, Holders shall be limited to an action against the
applicable jurisdiction.  If the amount required to be withheld was not withheld
from actual Distributions made, the Institutional Trustee or any Paying Agent
may reduce subsequent Distributions by the amount of such withholding.

ARTICLE XI

AMENDMENTS AND MEETINGS

          Section 11.1.          Amendments.

         (a)        Except as otherwise provided in this Declaration or by any
applicable terms of the Securities, this Declaration may only be amended by a
written instrument approved and executed (i) by the Institutional Trustee, or
(ii) if the amendment affects the rights, powers, duties, obligations or
immunities of the Delaware Trustee, by the Delaware Trustee.

         (b)        Notwithstanding any other provision of this Article XI, an
amendment may be made, and any such purported amendment shall be valid and
effective only if:

 

          (i)            the Institutional Trustee shall have first received

 

 

 

 

               (A)  an Officers’ Certificate from each of the Trust and the
Sponsor that such amendment is permitted by, and conforms to, the terms of this
Declaration (including the terms of the Securities); and

 

 

 

 

 

               (B)  an opinion of counsel (who may be counsel to the Sponsor or
the Trust) that such amendment is permitted by, and conforms to, the terms of
this Declaration (including the terms of the Securities); and

 

 

 

 

          (ii)            the result of such amendment would not be to

36

--------------------------------------------------------------------------------




 

 

               (A)  cause the Trust to cease to be classified for purposes of
United States federal income taxation as a grantor trust; or

 

 

 

 

 

               (B)  cause the Trust to be deemed to be an Investment Company
required to be registered under the Investment Company Act.

          (c)            Except as provided in Section 11.1(d), (e) or (h), no
amendment shall be made, and any such purported amendment shall be void and
ineffective, unless the Holders of a Majority in liquidation amount of the
Capital Securities shall have consented to such amendment.

          (d)            In addition to and notwithstanding any other provision
in this Declaration, without the consent of each affected Holder, this
Declaration may not be amended to (i) change the amount or timing of any
Distribution on the Securities or otherwise adversely affect the amount of any
Distribution required to be made in respect of the Securities as of a specified
date or change any conversion or exchange provisions or (ii) restrict the right
of a Holder to institute suit for the enforcement of any such payment on or
after such date.

          (e)            Sections 9.1(b) and 9.1(c) and this Section 11.1 shall
not be amended without the consent of all of the Holders of the Securities.

          (f)            Article III shall not be amended without the consent of
the Holders of a Majority in liquidation amount of the Common Securities.

          (g)            The rights of the Holders of the Capital Securities
under Article IV to appoint and remove Trustees shall not be amended without the
consent of the Holders of a Majority in liquidation amount of the Capital
Securities.

          (h)            This Declaration may be amended by the Institutional
Trustee and the Holders of a Majority in liquidation amount of the Common
Securities without the consent of the Holders of the Capital Securities to:

 

                 (i)            cure any ambiguity;

 

 

 

                 (ii)           correct or supplement any provision in this
Declaration that may be defective or inconsistent with any other provision of
this Declaration;

 

 

 

                 (iii)          add to the covenants, restrictions or
obligations of the Sponsor; or

 

 

 

                 (iv)          modify, eliminate or add to any provision of this
Declaration to such extent as may be necessary to ensure that the Trust will be
classified for United States federal income tax purposes at all times as a
grantor trust and will not be required to register as an Investment Company
(including without limitation to conform to any change in Rule 3a-5, Rule 3a-7
or any other applicable rule under the Investment Company Act or written change
in interpretation or application thereof by any legislative body, court,
government agency or regulatory authority) which amendment does not have a
material adverse effect on the rights, preferences or privileges of the Holders
of Securities;

          provided, however, that no such modification, elimination or addition
referred to in clauses (i), (ii), (iii) or (iv) shall adversely affect in any
material respect the powers, preferences or special rights of Holders of Capital
Securities.

37

--------------------------------------------------------------------------------




          Section 11.2.          Meetings of the Holders of Securities; Action
by Written Consent.

          (a)          Meetings of the Holders of any class of Securities may be
called at any time by the Administrators (or as provided in the terms of the
Securities) to consider and act on any matter on which Holders of such class of
Securities are entitled to act under the terms of this Declaration or the terms
of the Securities.  The Administrators shall call a meeting of the Holders of
such class if directed to do so by the Holders of at least 10% in liquidation
amount of such class of Securities.  Such direction shall be given by delivering
to the Administrators one or more calls in a writing stating that the signing
Holders of the Securities wish to call a meeting and indicating the general or
specific purpose for which the meeting is to be called.  Any Holders of the
Securities calling a meeting shall specify in writing the Certificates held by
the Holders of the Securities exercising the right to call a meeting and only
those Securities represented by such Certificates shall be counted for purposes
of determining whether the required percentage set forth in the second sentence
of this paragraph has been met.

          (b)          Except to the extent otherwise provided in the terms of
the Securities, the following provisions shall apply to meetings of Holders of
the Securities:

 

               (i)            notice of any such meeting shall be given to all
the Holders of the Securities having a right to vote thereat at least 7 days and
not more than 60 days before the date of such meeting.  Whenever a vote, consent
or approval of the Holders of the Securities is permitted or required under this
Declaration, such vote, consent or approval may be given at a meeting of the
Holders of the Securities.  Any action that may be taken at a meeting of the
Holders of the Securities may be taken without a meeting if a consent in writing
setting forth the action so taken is signed by the Holders of the Securities
owning not less than the minimum amount of Securities in liquidation amount that
would be necessary to authorize or take such action at a meeting at which all
Holders of the Securities having a right to vote thereon were present and
voting.  Prompt notice of the taking of action without a meeting shall be given
to the Holders of the Securities entitled to vote who have not consented in
writing.  The Administrators may specify that any written ballot submitted to
the Holders of the Securities for the purpose of taking any action without a
meeting shall be returned to the Trust within the time specified by the
Administrators;

 

 

 

               (ii)            each Holder of a Security may authorize any
Person to act for it by proxy on all matters in which a Holder of Securities is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting.  No proxy shall be valid after the expiration of
11 months from the date thereof unless otherwise provided in the proxy.  Every
proxy shall be revocable at the pleasure of the Holder of the Securities
executing it.  Except as otherwise provided herein, all matters relating to the
giving, voting or validity of proxies shall be governed by the General
Corporation Law of the State of Delaware relating to proxies, and judicial
interpretations thereunder, as if the Trust were a Delaware corporation and the
Holders of the Securities were stockholders of a Delaware corporation; each
meeting of the Holders of the Securities shall be conducted by the
Administrators or by such other Person that the Administrators may designate;
and

 

 

 

               (iii)            unless the Statutory Trust Act, this
Declaration, or the terms of the Securities otherwise provides, the
Administrators, in their sole discretion, shall establish all other provisions
relating to meetings of Holders of Securities, including notice of the time,
place or purpose of any meeting at which any matter is to be voted on by any
Holders of the Securities, waiver of any such notice, action by consent without
a meeting, the establishment of a record date, quorum requirements, voting in
person or by proxy or any other matter with respect to the exercise of any such
right to vote; provided, however, that each meeting shall be conducted in the
United States (as that term is defined in Treasury Regulations section
301.7701-7).

38

--------------------------------------------------------------------------------




ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND THE DELAWARE TRUSTEE

          Section 12.1.          Representations and Warranties of Institutional
Trustee.  The initial Institutional Trustee represents and warrants to the Trust
and to the Sponsor at the date of this Declaration, and each Successor
Institutional Trustee represents and warrants to the Trust and the Sponsor at
the time of the Successor Institutional Trustee’s acceptance of its appointment
as Institutional Trustee, that:

          (a)            the Institutional Trustee is a Delaware banking
corporation with trust powers, duly organized and validly existing under the
laws of the State of Delaware with trust power and authority to execute and
deliver, and to carry out and perform its obligations under the terms of, this
Declaration;

          (b)            the execution, delivery and performance by the
Institutional Trustee of this Declaration has been duly authorized by all
necessary corporate action on the part of the Institutional Trustee.  This
Declaration has been duly executed and delivered by the Institutional Trustee,
and it constitutes a legal, valid and binding obligation of the Institutional
Trustee, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium, insolvency, and other similar
laws affecting creditors’ rights generally and to general principles of equity
(regardless of whether considered in a proceeding in equity or at law);

          (c)            the execution, delivery and performance of this
Declaration by the Institutional Trustee does not conflict with or constitute a
breach of the charter or by-laws of the Institutional Trustee; and

          (d)            no consent, approval or authorization of, or
registration with or notice to, any state or federal banking authority is
required for the execution, delivery or performance by the Institutional Trustee
of this Declaration.

          Section 12.2.          Representations of the Delaware Trustee.  The
Trustee that acts as initial Delaware Trustee represents and warrants to the
Trust and to the Sponsor at the date of this Declaration, and each Successor
Delaware Trustee represents and warrants to the Trust and the Sponsor at the
time of the Successor Delaware Trustee’s acceptance of its appointment as
Delaware Trustee that:

          (a)            if it is not a natural person, the Delaware Trustee is
duly organized, validly existing and in good standing under the laws of the
State of Delaware;

          (b)            if it is not a natural person, the execution, delivery
and performance by the Delaware Trustee of this Declaration has been duly
authorized by all necessary corporate action on the part of the Delaware
Trustee.  This Declaration has been duly executed and delivered by the Delaware
Trustee, and under Delaware law (excluding any securities laws) constitutes a
legal, valid and binding obligation of the Delaware Trustee, enforceable against
it in accordance with its terms, subject to applicable bankruptcy,
reorganization, moratorium, insolvency and other similar laws affecting
creditors’ rights generally and to general principles of equity and the
discretion of the court (regardless of whether considered in a proceeding in
equity or at law);

          (c)            if it is not a natural person, the execution, delivery
and performance of this Declaration by the Delaware Trustee does not conflict
with or constitute a breach of the charter or by-laws of the Delaware Trustee;

39

--------------------------------------------------------------------------------




          (d)            it has trust power and authority to execute and
deliver, and to carry out and perform its obligations under the terms of, this
Declaration;

          (e)            no consent, approval or authorization of, or
registration with or notice to, any state or federal banking authority governing
the trust powers of the Delaware Trustee is required for the execution, delivery
or performance by the Delaware Trustee of this Declaration; and

          (f)            the Delaware Trustee is a natural person who is a
resident of the State of Delaware or, if not a natural person, it is an entity
which has its principal place of business in the State of Delaware and, in
either case, a Person that satisfies for the Trust the requirements of Section
3807 of the Statutory Trust Act.

ARTICLE XIII

MISCELLANEOUS

          Section 13.1.          Notices.  All notices provided for in this
Declaration shall be in writing, duly signed by the party giving such notice,
and shall be delivered, telecopied (which telecopy shall be followed by notice
delivered or mailed by first class mail) or mailed by first class mail, as
follows:

          (a)            if given to the Trust, in care of the Administrators at
the Trust’s mailing address set forth below (or such other address as the Trust
may give notice of to the Holders of the Securities):

 

FNSC Statutory Trust III

 

 

c/o First National Bancshares, Inc.

 

 

215 North Pine Street

 

 

Spartanburg, South Carolina  29302

 

 

Attention:  Kitty B. Payne

 

 

Telecopy:  864-594-5688

 

          (b)            if given to the Delaware Trustee, at the Delaware
Trustee’s mailing address set forth below (or such other address as the Delaware
Trustee may give notice of to the Holders of the Securities):

 

Wilmington Trust Company

 

 

Rodney Square North

 

 

1100 North Market Street

 

 

Wilmington, Delaware  19890-1600

 

 

Attention:  Corporate Trust Administration

 

 

Telecopy:  302-636-4140

 

          (c)            if given to the Institutional Trustee, at the
Institutional Trustee’s mailing address set forth below (or such other address
as the Institutional Trustee may give notice of to the Holders of the
Securities):

 

Wilmington Trust Company

 

 

Rodney Square North

 

 

1100 North Market Street

 

 

Wilmington, Delaware  19890-1600

 

 

Attention:  Corporate Trust Administration

 

 

Telecopy:  302-636-4140

 

40

--------------------------------------------------------------------------------




          (d)            if given to the Holder of the Common Securities, at the
mailing address of the Sponsor set forth below (or such other address as the
Holder of the Common Securities may give notice of to the Trust):

 

First National Bancshares, Inc.

 

 

215 North Pine Street

 

 

Spartanburg, South Carolina  29302

 

 

Attention:  Kitty B. Payne

 

 

Telecopy:  864-594-5688

 

          (e)            if given to any other Holder, at the address set forth
on the books and records of the Trust.

          All such notices shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid except that if a notice or other document is refused delivery or
cannot be delivered because of a changed address of which no notice was given,
such notice or other document shall be deemed to have been delivered on the date
of such refusal or inability to deliver.

          Section 13.2.          Governing Law.  This Declaration and the rights
of the parties hereunder shall be governed by and interpreted in accordance with
the law of the State of Delaware and all rights and remedies shall be governed
by such laws without regard to the principles of conflict of laws of the State
of Delaware or any other jurisdiction that would call for the application of the
law of any jurisdiction other than the State of Delaware; provided, however,
that there shall not be applicable to the Trust, the Trustees or this
Declaration any provision of the laws (statutory or common) of the State of
Delaware pertaining to trusts that relate to or regulate, in a manner
inconsistent with the terms hereof (a) the filing with any court or governmental
body or agency of trustee accounts or schedules of trustee fees and charges,
(b) affirmative requirements to post bonds for trustees, officers, agents or
employees of a trust, (c) the necessity for obtaining court or other
governmental approval concerning the acquisition, holding or disposition of real
or personal property, (d) fees or other sums payable to trustees, officers,
agents or employees of a trust, (e) the allocation of receipts and expenditures
to income or principal, or (f) restrictions or limitations on the permissible
nature, amount or concentration of trust investments or requirements relating to
the titling, storage or other manner of holding or investing trust assets.

          Section 13.3.          Intention of the Parties.  It is the intention
of the parties hereto that the Trust be classified for United States federal
income tax purposes as a grantor trust. The provisions of this Declaration shall
be interpreted to further this intention of the parties.

          Section 13.4.          Headings.  Headings contained in this
Declaration are inserted for convenience of reference only and do not affect the
interpretation of this Declaration or any provision hereof.

          Section 13.5.          Successors and Assigns.  Whenever in this
Declaration any of the parties hereto is named or referred to, the successors
and assigns of such party shall be deemed to be included, and all covenants and
agreements in this Declaration by the Sponsor and the Trustees shall bind and
inure to the benefit of their respective successors and assigns, whether or not
so expressed.

          Section 13.6.          Partial Enforceability.  If any provision of
this Declaration, or the application of such provision to any Person or
circumstance, shall be held invalid, the remainder of this Declaration, or the
application of such provision to persons or circumstances other than those to
which it is held invalid, shall not be affected thereby.

41

--------------------------------------------------------------------------------




          Section 13.7.          Counterparts.  This Declaration may contain
more than one counterpart of the signature page and this Declaration may be
executed by the affixing of the signature of each of the Trustees and
Administrators to any of such counterpart signature pages.  All of such
counterpart signature pages shall be read as though one, and they shall have the
same force and effect as though all of the signers had signed a single signature
page.

Signatures appear on the following page

42

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the undersigned have caused these presents to be
executed as of the day and year first above written.

 

WILMINGTON TRUST COMPANY,

 

as Delaware Trustee

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

as Institutional Trustee

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FIRST NATIONAL BANCSHARES, INC., as Sponsor

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATORS OF FNSC STATUTORY TRUST III

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Administrator

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Administrator

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Administrator

43

--------------------------------------------------------------------------------




ANNEX I

TERMS OF SECURITIES

                    Pursuant to Section 6.1 of the Amended and Restated
Declaration of Trust, dated as of March 30, 2006 (as amended from time to time,
the “Declaration”), the designation, rights, privileges, restrictions,
preferences and other terms and provisions of the Capital Securities and the
Common Securities are set out below (each capitalized term used but not defined
herein has the meaning set forth in the Declaration):

                    1.          Designation and Number.

                                 (a)          7,000 Floating Rate Capital
Securities of FNSC Statutory Trust III (the “Trust”), with an aggregate stated
liquidation amount with respect to the assets of the Trust of seven million
dollars ($7,000,000.00) and a stated liquidation amount with respect to the
assets of the Trust of $1,000.00 per Capital Security, are hereby designated for
the purposes of identification only as the “Capital Securities”.  The Capital
Security Certificates evidencing the Capital Securities shall be substantially
in the form of Exhibit A-1 to the Declaration, with such changes and additions
thereto or deletions therefrom as may be required by ordinary usage, custom or
practice.

                                 (b)          217 Floating Rate Common
Securities of the Trust (the “Common Securities”) will be evidenced by Common
Security Certificates substantially in the form of Exhibit A-2 to the
Declaration, with such changes and additions thereto or deletions therefrom as
may be required by ordinary usage, custom or practice.

                    2.          Distributions.

                                 (a)          Distributions will be payable on
each Security for the Distribution Period beginning on (and including) the date
of original issuance and ending on (but excluding) the Distribution Payment Date
in June 2006 at a rate per annum of 6.42938% and shall bear interest for each
successive Distribution Period beginning on (and including) the Distribution
Payment Date in June 2006, and each succeeding Distribution Payment Date, and
ending on (but excluding) the next succeeding Distribution Payment Date at a
rate per annum equal to the 3-Month LIBOR, determined as described below, plus
1.45% (the “Coupon Rate”), applied to the stated liquidation amount thereof,
such rate being the rate of interest payable on the Debentures to be held by the
Institutional Trustee.  Distributions in arrears will bear interest thereon
compounded quarterly at the applicable Distribution Rate (to the extent
permitted by law).  Distributions, as used herein, include cash distributions
and any such compounded distributions unless otherwise noted.  A Distribution is
payable only to the extent that payments are made in respect of the Debentures
held by the Institutional Trustee and to the extent the Institutional Trustee
has funds available therefor.  The amount of the Distribution payable for any
Distribution Period will be calculated by applying the Distribution Rate to the
stated liquidation amount outstanding at the commencement of the Distribution
Period on the basis of the actual number of days in the Distribution Period
concerned divided by 360.  All percentages resulting from any calculations on
the Capital Securities will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point rounded upward (e.g., 9.876545% (or .09876545) being rounded to
9.87655% (or .0987655), and all dollar amounts used in or resulting from such
calculation will be rounded to the nearest cent (with one-half cent being
rounded upward)).

                                 (b)          Distributions on the Securities
will be cumulative, will accrue from the date of original issuance, and will be
payable, subject to extension of distribution payment periods as described
herein, quarterly in arrears on March 15, June 15, September 15 and December 15
of each year, or if such day is not a Business Day, then the next succeeding
Business Day (each a “Distribution Payment Date”)

C-1

--------------------------------------------------------------------------------




(it being understood that interest accrues for any such non-Business Day),
commencing on the Distribution Payment Date in June 2006 when, as and if
available for payment.  The Debenture Issuer has the right under the Indenture
to defer payments of interest on the Debentures, so long as no Acceleration
Event of Default has occurred and is continuing, by deferring the payment of
interest on the Debentures for up to 20 consecutive quarterly periods (each an
“Extension Period”) at any time and from time to time, subject to the conditions
described below, during which Extension Period no interest shall be due and
payable.  During any Extension Period, interest will continue to accrue on the
Debentures, and interest on such accrued interest will accrue at an annual rate
equal to the Distribution Rate in effect for each such Extension Period,
compounded quarterly from the date such interest would have been payable were it
not for the Extension Period, to the extent permitted by law (such interest
referred to herein as “Additional Interest”).  No Extension Period may end on a
date other than a Distribution Payment Date.  At the end of any such Extension
Period, the Debenture Issuer shall pay all interest then accrued and unpaid on
the Debentures (together with Additional Interest thereon); provided, however,
that no Extension Period may extend beyond the Maturity Date and provided
further, however, that during any such Extension Period, the Debenture Issuer
and its Affiliates shall not (i) declare or pay any dividends or distributions
on, or redeem, purchase, acquire, or make a liquidation payment with respect to,
any of the Debenture Issuer’s or its Affiliates’ capital stock (other than
payments of dividends or distributions to the Debenture Issuer) or make any
guarantee payments with respect to the foregoing, or (ii) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any debt securities of the Debenture Issuer or any Affiliate that rank
pari passu in all respects with or junior in interest to the Debentures (other
than, with respect to clauses (i) and (ii) above, (a) repurchases, redemptions
or other acquisitions of shares of capital stock of the Debenture Issuer in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of capital
stock of the Debenture Issuer (or securities convertible into or exercisable for
such capital stock) as consideration in an acquisition transaction entered into
prior to the applicable Extension Period, (b) as a result of any exchange or
conversion of any class or series of the Debenture Issuer’s capital stock (or
any capital stock of a subsidiary of the Debenture Issuer) for any class or
series of the Debenture Issuer’s capital stock or of any class or series of the
Debenture Issuer’s indebtedness for any class or series of the Debenture
Issuer’s capital stock, (c) the purchase of fractional interests in shares of
the Debenture Issuer’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged,
(d) any declaration of a dividend in connection with any stockholders’ rights
plan, or the issuance of rights, stock or other property under any stockholders’
rights plan, or the redemption or repurchase of rights pursuant thereto, (e) any
dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock and any cash payments in lieu of
fractional shares issued in connection therewith, or (f)  payments under the
Capital Securities Guarantee).  Prior to the termination of any Extension
Period, the Debenture Issuer may further extend such period, provided that such
period together with all such previous and further consecutive extensions
thereof shall not exceed 20 consecutive quarterly periods, or extend beyond the
Maturity Date.  Upon the termination of any Extension Period and upon the
payment of all accrued and unpaid interest and Additional Interest, the
Debenture Issuer may commence a new Extension Period, subject to the foregoing
requirements.  No interest or Additional Interest shall be due and payable
during an Extension Period, except at the end thereof, but each installment of
interest that would otherwise have been due and payable during such Extension
Period shall bear Additional Interest.  During any Extension Period,
Distributions on the Securities shall be deferred for a period equal to the
Extension Period.  If Distributions are deferred, the Distributions due shall be
paid on the date that the related Extension Period terminates to Holders of the
Securities as they appear on the books and records of the Trust on the record
date immediately preceding such date.  Distributions on the Securities must be
paid on the dates payable (after giving effect to any Extension Period) to the
extent that the Trust has funds available for the payment of such distributions
in the Property Account of the Trust.  The Trust’s funds available for
Distribution to the Holders of the Securities will be limited to payments
received from the Debenture Issuer.  The payment of Distributions out of moneys
held by the Trust is guaranteed by the Guarantor pursuant to the Guarantee.

C-2

--------------------------------------------------------------------------------




                                 (c)          Distributions on the Securities
will be payable to the Holders thereof as they appear on the books and records
of the Trust on the relevant record dates.  The relevant record dates shall be
fifteen days before the relevant Distribution Payment Date.  Distributions
payable on any Securities that are not punctually paid on any Distribution
Payment Date, as a result of the Debenture Issuer having failed to make a
payment under the Debentures, as the case may be, when due (taking into account
any Extension Period), will cease to be payable to the Person in whose name such
Securities are registered on the relevant record date, and such defaulted
Distribution will instead be payable to the Person in whose name such Securities
are registered on the special record date or other specified date determined in
accordance with the Indenture.

                                 (d)          In the event that there is any
money or other property held by or for the Trust that is not accounted for
hereunder, such property shall be distributed Pro Rata (as defined herein) among
the Holders of the Securities.

                    3.          Liquidation Distribution Upon Dissolution.  In
the event of the voluntary or involuntary liquidation, dissolution, winding-up
or termination of the Trust (each a “Liquidation”) other than in connection with
a redemption of the Debentures, the Holders of the Securities will be entitled
to receive out of the assets of the Trust available for distribution to Holders
of the Securities, after satisfaction of liabilities to creditors of the Trust
(to the extent not satisfied by the Debenture Issuer), distributions equal to
the aggregate of the stated liquidation amount of $1,000.00 per Security plus
accrued and unpaid Distributions thereon to the date of payment (such amount
being the “Liquidation Distribution”), unless in connection with such
Liquidation, the Debentures in an aggregate stated principal amount equal to the
aggregate stated liquidation amount of such Securities, with an interest rate
equal to the Distribution Rate of, and bearing accrued and unpaid interest in an
amount equal to the accrued and unpaid Distributions on, and having the same
record date as, such Securities, after paying or making reasonable provision to
pay all claims and obligations of the Trust in accordance with the Statutory
Trust Act, shall be distributed on a Pro Rata basis to the Holders of the
Securities in exchange for such Securities.

                    The Sponsor, as the Holder of all of the Common Securities,
has the right at any time to dissolve the Trust (including, without limitation,
upon the occurrence of a Special Event), subject to the receipt by the Debenture
Issuer of prior approval from the Board of Governors of the Federal Reserve
System, or its designated district bank, as applicable, and any successor
federal agency that is primarily responsible for regulating the activities of
the Sponsor (the “Federal Reserve”), if the Sponsor is a bank holding company,
or from the Office of Thrift Supervision and any successor federal agency that
is primarily responsible for regulating the activities of Sponsor, (the “OTS”)
if the Sponsor is a savings and loan holding company, in either case if then
required under applicable capital guidelines or policies of the Federal Reserve
or OTS, as applicable, and, after satisfaction of liabilities to creditors of
the Trust, cause the Debentures to be distributed to the Holders of the
Securities on a Pro Rata basis in accordance with the aggregate stated
liquidation amount thereof.

                    If a Liquidation of the Trust occurs as described in
clause (i), (ii), (iii) or (v) in Section 7.1(a) of the Declaration, the Trust
shall be liquidated by the Institutional Trustee as expeditiously as it
determines to be possible by distributing, after satisfaction of liabilities to
creditors of the Trust, to the Holders of the Securities, the Debentures on a
Pro Rata basis to the extent not satisfied by the Debenture Issuer, unless such
distribution is determined by the Institutional Trustee not to be practical, in
which event such Holders will be entitled to receive out of the assets of the
Trust available for distribution to the Holders,

C-3

--------------------------------------------------------------------------------




after satisfaction of liabilities of creditors of the Trust to the extent not
satisfied by the Debenture Issuer, an amount equal to the Liquidation
Distribution.  An early Liquidation of the Trust pursuant to clause (iv) of
Section 7.1(a) of the Declaration shall occur if the Institutional Trustee
determines that such Liquidation is possible by distributing, after satisfaction
of liabilities to creditors of the Trust, to the Holders of the Securities on a
Pro Rata basis, the Debentures, and such distribution occurs.

                    If, upon any such Liquidation the Liquidation Distribution
can be paid only in part because the Trust has insufficient assets available to
pay in full the aggregate Liquidation Distribution, then the amounts payable
directly by the Trust on such Capital Securities shall be paid to the Holders of
the Trust Securities on a Pro Rata basis, except that if an Event of Default has
occurred and is continuing, the Capital Securities shall have a preference over
the Common Securities with regard to such distributions.

                  After the date for any distribution of the Debentures upon
dissolution of the Trust (i) the Securities of the Trust will be deemed to be no
longer outstanding, (ii) upon surrender of a Holder’s Securities certificate,
such Holder of the Securities will receive a certificate representing the
Debentures to be delivered upon such distribution, (iii) any certificates
representing the Securities still outstanding will be deemed to represent
undivided beneficial interests in such of the Debentures as have an aggregate
principal amount equal to the aggregate stated liquidation amount with an
interest rate identical to the Distribution Rate of, and bearing accrued and
unpaid interest equal to accrued and unpaid distributions on, the Securities
until such certificates are presented to the Debenture Issuer or its agent for
transfer or reissuance (and until such certificates are so surrendered, no
payments of interest or principal shall be made to Holders of Securities in
respect of any payments due and payable under the Debentures; provided, however
that such failure to pay shall not be deemed to be an Event of Default and shall
not entitle the Holder to the benefits of the Guarantee), and (iv) all rights of
Holders of Securities under the Declaration shall cease, except the right of
such Holders to receive Debentures upon surrender of certificates representing
such Securities.

                    4.          Redemption and Distribution.

                                 (a)          The Debentures will mature on
June 15, 2036.  The Debentures may be redeemed by the Debenture Issuer, in whole
or in part, at any Distribution Payment Date on or after the Distribution
Payment Date in June 2011, at the Redemption Price. In addition, the Debentures
may be redeemed by the Debenture Issuer at the Special Redemption Price, in
whole but not in part, at any Distribution Payment Date, upon the occurrence and
continuation of a Special Event within 120 days following the occurrence of such
Special Event at the Special Redemption Price, upon not less than 30 nor more
than 60 days’ notice to holders of such Debentures so long as such Special Event
is continuing. In each case, the right of the Debenture Issuer to redeem the
Debentures is subject to the Debenture Issuer having received prior approval
from the Federal Reserve (if the Debenture Issuer is a bank holding company) or
prior approval from the OTS (if the Debenture Issuer is a savings and loan
holding company), in each case if then required under applicable capital
guidelines or policies of the applicable federal agency.

                    “3-Month LIBOR” means the London interbank offered interest
rate for three-month, U.S. dollar deposits determined by the Debenture Trustee
in the following order of priority:

 

          (1)          the rate (expressed as a percentage per annum) for U.S.
dollar deposits having a three-month maturity that appears on Telerate Page 3750
as of 11:00 a.m. (London time) on the related Determination Date (as defined
below).  “Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits;

C-4

--------------------------------------------------------------------------------




 

          (2)          if such rate cannot be identified on the related
Determination Date, the Debenture Trustee will request the principal London
offices of four leading banks in the London interbank market to provide such
banks’ offered quotations (expressed as percentages per annum) to prime banks in
the London interbank market for U.S. dollar deposits having a three-month
maturity as of 11:00 a.m. (London time) on such Determination Date.  If at least
two quotations are provided, 3-Month LIBOR will be the arithmetic mean of such
quotations;

 

 

 

          (3)          if fewer than two such quotations are provided as
requested in clause (2) above, the Debenture Trustee will request four major New
York City banks to provide such banks’ offered quotations (expressed as
percentages per annum) to leading European banks for loans in U.S. dollars as of
11:00 a.m. (London time) on such Determination Date.  If at least two such
quotations are provided, 3-Month LIBOR will be the arithmetic mean of such
quotations; and

 

 

 

          (4)          if fewer than two such quotations are provided as
requested in clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR determined
with respect to the Distribution Period immediately preceding such current
Distribution Period.

                    If the rate for U.S. dollar deposits having a three-month
maturity that initially appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on the related Determination Date is superseded on the Telerate Page 3750
by a corrected rate by 12:00 noon (London time) on such Determination Date, then
the corrected rate as so substituted on the applicable page will be the
applicable 3-Month LIBOR for such Determination Date.

                    The Distribution Rate for any Distribution Period will at no
time be higher than the maximum rate then permitted by New York law as the same
may be modified by United States law.

                    “Capital Treatment Event” means the receipt by the Debenture
Issuer and the Trust of an opinion of counsel experienced in such matters to the
effect that, as a result of the occurrence of any amendment to, or change
(including any announced prospective change) in, the laws, rules or regulations
of the United States or any political subdivision thereof or therein, or as the
result of any official or administrative pronouncement or action or decision
interpreting or applying such laws, rules or regulations, which amendment or
change is effective or which pronouncement, action or decision is announced on
or after the date of original issuance of the Debentures, there is more than an
insubstantial risk that the Sponsor will not, within 90 days of the date of such
opinion, be entitled to treat an amount equal to the aggregate liquidation
amount of the Capital Securities as “Tier 1 Capital” (or its then equivalent)
for purposes of the capital adequacy guidelines of the Federal Reserve, as then
in effect and applicable to the Sponsor (or if the Sponsor is not a bank holding
company or otherwise is not subject to the Federal Reserve’s risk-based capital
adequacy guidelines, such guidelines applied to the Sponsor as if the Sponsor
were subject to such guidelines); provided, however, that the inability of the
Sponsor to treat all or any portion of the liquidation amount of the Capital
Securities as Tier l Capital shall not constitute the basis for a Capital
Treatment Event, if such inability results from the Sponsor having cumulative
preferred stock, minority interests in consolidated subsidiaries, or any other
class of security or interest which the Federal Reserve or OTS, as applicable,
may now or hereafter accord Tier 1 Capital treatment in excess of the amount
which may now or hereafter qualify for treatment as Tier 1 Capital under
applicable capital adequacy guidelines; provided further, however, that the
distribution of Debentures in connection with the Liquidation of the Trust shall
not in and of itself constitute a Capital Treatment Event unless such
Liquidation shall have occurred in connection with a Tax Event or an Investment
Company Event.

                    “Determination Date” means the date that is two London
Banking Days (i.e., a business day in which dealings in deposits in U.S. dollars
are transacted in the London interbank market) preceding the particular
Distribution Period for which a Coupon Rate is being determined.

C-5

--------------------------------------------------------------------------------




                    “Investment Company Event” means the receipt by the
Debenture Issuer and the Trust of an opinion of counsel experienced in such
matters to the effect that, as a result of the occurrence of a change in law or
regulation or written change (including any announced prospective change) in
interpretation or application of law or regulation by any legislative body,
court, governmental agency or regulatory authority, there is more than an
insubstantial risk that the Trust is or, within 90 days of the date of such
opinion, will be considered an Investment Company that is required to be
registered under the Investment Company Act which change or prospective change
becomes effective or would become effective, as the case may be, on or after the
date of the issuance of the Debentures.

                    “Maturity Date” means June 15, 2036.

                    “Redemption Date” shall mean the date fixed for the
redemption of Capital Securities, which shall be any Distribution Payment Date
on or after the Distribution Payment Date in June 2011.

                    “Redemption Price” means 100% of the principal amount of the
Debentures being redeemed, plus accrued and unpaid Interest on such Debentures
to the Redemption Date.

                    “Special Event” means a Tax Event, an Investment Company
Event or a Capital Treatment Event.

                    “Special Redemption Date” means a date on which a Special
Event redemption occurs, which shall be a Distribution Payment Date.

                    “Special Redemption Price” means the price set forth in the
following table for any Special Redemption Date that occurs on the date
indicated below (or if such day is not a Business Day, then the next succeeding
Business Day), expressed as the percentage of the principal amount of the
Debentures being redeemed:

Month in which Special
Redemption Date Occurs

 

Special Redemption Price

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

June 2006

 

104.625%

September 2006

 

104.300%

December 2006

 

104.000%

March 2007

 

103.650%

June 2007

 

103.350%

September 2007

 

103.000%

December 2007

 

102.700%

March 2008

 

102.350%

June 2008

 

102.050%

September 2008

 

101.700%

December 2008

 

101.400%

March 2009

 

101.050%

June 2009

 

100.750%

September 2009

 

100.450%

December 2009

 

100.200%

March 2010 and thereafter

 

100.000%

C-6

--------------------------------------------------------------------------------




plus, in each case, accrued and unpaid Interest on such Debentures to the
Special Redemption Date.

          “Tax Event” means the receipt by the Debenture Issuer and the Trust of
an opinion of counsel experienced in such matters to the effect that, as a
result of any amendment to or change (including any announced prospective
change) in the laws or any regulations thereunder of the United States or any
political subdivision or taxing authority thereof or therein, or as a result of
any official administrative pronouncement (including any private letter ruling,
technical advice memorandum, field service advice, regulatory procedure, notice
or announcement including any notice or announcement of intent to adopt such
procedures or regulations) (an “Administrative Action”) or judicial decision
interpreting or applying such laws or regulations, regardless of whether such
Administrative Action or judicial decision is issued to or in connection with a
proceeding involving the Debenture Issuer or the Trust and whether or not
subject to review or appeal, which amendment, clarification, change,
Administrative Action or decision is enacted, promulgated or announced, in each
case on or after the date of original issuance of the Debentures, there is more
than an insubstantial risk that: (i) the Trust is, or will be within 90 days of
the date of such opinion, subject to United States federal income tax with
respect to income received or accrued on the Debentures; (ii) interest payable
by the Debenture Issuer on the Debentures is not, or within 90 days of the date
of such opinion, will not be, deductible by the Debenture Issuer, in whole or in
part, for United States federal income tax purposes; or (iii) the Trust is, or
will be within 90 days of the date of such opinion, subject to more than a de
minimis amount of other taxes, duties or other governmental charges.

                                 (b)          Upon the repayment in full at
maturity or redemption in whole or in part of the Debentures (other than
following the distribution of the Debentures to the Holders of the Securities),
the proceeds from such repayment or payment shall concurrently be applied to
redeem Pro Rata at the applicable Redemption Price or Special Redemption Price,
as applicable, Securities having an aggregate liquidation amount equal to the
aggregate principal amount of the Debentures so repaid or redeemed; provided,
however, that holders of such Securities shall be given not less than 30 nor
more than 60 days’ notice of such redemption (other than at the scheduled
maturity of the Debentures).

                                 (c)          If fewer than all the outstanding
Securities are to be so redeemed, the Common Securities and the Capital
Securities will be redeemed Pro Rata and the Capital Securities to be redeemed
will be redeemed Pro Rata from each Holder of Capital Securities.

                                 (d)          The Trust may not redeem fewer
than all the outstanding Capital Securities unless all accrued and unpaid
Distributions have been paid on all Capital Securities for all quarterly
Distribution periods terminating on or before the date of redemption.

C-7

--------------------------------------------------------------------------------




                                 (e)          Redemption or Distribution
Procedures.

                                               (i)          Notice of any
redemption of, or notice of distribution of the Debentures in exchange for, the
Securities (a “Redemption/Distribution Notice”) will be given by the Trust by
mail to each Holder of Securities to be redeemed or exchanged not fewer than 30
nor more than 60 days before the date fixed for redemption or exchange thereof
which, in the case of a redemption, will be the date fixed for redemption of the
Debentures. For purposes of the calculation of the date of redemption or
exchange and the dates on which notices are given pursuant to this
paragraph 4(e)(i), a Redemption/Distribution Notice shall be deemed to be given
on the day such notice is first mailed by first-class mail, postage prepaid, to
Holders of such Securities. Each Redemption/Distribution Notice shall be
addressed to the Holders of such Securities at the address of each such Holder
appearing on the books and records of the Trust. No defect in the
Redemption/Distribution Notice or in the mailing thereof with respect to any
Holder shall affect the validity of the redemption or exchange proceedings with
respect to any other Holder.

                                               (ii)          If the Securities
are to be redeemed and the Trust gives a Redemption/ Distribution Notice, which
notice may only be issued if the Debentures are redeemed as set out in this
paragraph 4 (which notice will be irrevocable), then, provided that the
Institutional Trustee has a sufficient amount of cash in connection with the
related redemption or maturity of the Debentures, the Institutional Trustee will
pay the relevant Redemption Price or Special Redemption Price, as applicable, to
the Holders of such Securities by check mailed to the address of each such
Holder appearing on the books and records of the Trust on the Redemption Date. 
If a Redemption/Distribution Notice shall have been given and funds deposited as
required then immediately prior to the close of business on the date of such
deposit Distributions will cease to accrue on the Securities so called for
redemption and all rights of Holders of such Securities so called for redemption
will cease, except the right of the Holders of such Securities to receive the
applicable Redemption Price or Special Redemption Price specified in
paragraph 4(a), but without interest on such Redemption Price or Special
Redemption Price.  If payment of the Redemption Price or Special Redemption
Price in respect of any Securities is improperly withheld or refused and not
paid either by the Trust or by the Debenture Issuer as guarantor pursuant to the
Guarantee, Distributions on such Securities will continue to accrue at the
Distribution Rate from the original Redemption Date to the actual date of
payment, in which case the actual payment date will be considered the date fixed
for redemption for purposes of calculating the Redemption Price or Special
Redemption Price.  In the event of any redemption of the Capital Securities
issued by the Trust in part, the Trust shall not be required to (i) issue,
register the transfer of or exchange any Security during a period beginning at
the opening of business fifteen days before any selection for redemption of the
Capital Securities and ending at the close of business on the earliest date on
which the relevant notice of redemption is deemed to have been given to all
Holders of the Capital Securities to be so redeemed or (ii) register the
transfer of or exchange any Capital Securities so selected for redemption, in
whole or in part, except for the unredeemed portion of any Capital Securities
being redeemed in part.

                                               (iii)          Redemption/Distribution
Notices shall be sent by the Administrators on behalf of the Trust to (A) in
respect of the Capital Securities, the Holders thereof and (B) in respect of the
Common Securities, the Holder thereof.

                                               (iv)          Subject to the
foregoing and applicable law (including, without limitation, United States
federal securities laws), and provided that the acquiror is not the Holder of
the Common Securities or the obligor under the Indenture, the Sponsor or any of
its subsidiaries may at any time and from time to time purchase outstanding
Capital Securities by tender, in the open market or by private agreement.

C-8

--------------------------------------------------------------------------------




                    5.          Voting Rights - Capital Securities.

                                 (a)          Except as provided under
paragraphs 5(b) and 7 and as otherwise required by law and the Declaration, the
Holders of the Capital Securities will have no voting rights. The Administrators
are required to call a meeting of the Holders of the Capital Securities if
directed to do so by Holders of at least 10% in liquidation amount of the
Capital Securities.

                                 (b)          Subject to the requirements of
obtaining a tax opinion by the Institutional Trustee in certain circumstances
set forth in the last sentence of this paragraph, the Holders of a Majority in
liquidation amount of the Capital Securities, voting separately as a class, have
the right to direct the time, method, and place of conducting any proceeding for
any remedy available to the Institutional Trustee, or exercising any trust or
power conferred upon the Institutional Trustee under the Declaration, including
the right to direct the Institutional Trustee, as holder of the Debentures, to
(i) exercise the remedies available under the Indenture as the holder of the
Debentures, (ii) waive any past default that is waivable under the Indenture,
(iii) exercise any right to rescind or annul a declaration that the principal of
all the Debentures shall be due and payable or (iv) consent on behalf of all the
Holders of the Capital Securities to any amendment, modification or termination
of the Indenture or the Debentures where such consent shall be required;
provided, however, that, where a consent or action under the Indenture would
require the consent or act of the holders of greater than a simple majority in
aggregate principal amount of Debentures (a “Super Majority”) affected thereby,
the Institutional Trustee may only give such consent or take such action at the
written direction of the Holders of at least the proportion in liquidation
amount of the Capital Securities outstanding which the relevant Super Majority
represents of the aggregate principal amount of the Debentures outstanding. If
the Institutional Trustee fails to enforce its rights under the Debentures after
the Holders of a Majority in liquidation amount of such Capital Securities have
so directed the Institutional Trustee, to the fullest extent permitted by law, a
Holder of the Capital Securities may institute a legal proceeding directly
against the Debenture Issuer to enforce the Institutional Trustee’s rights under
the Debentures without first instituting any legal proceeding against the
Institutional Trustee or any other person or entity. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing and such event
is attributable to the failure of the Debenture Issuer to pay interest or
principal on the Debentures on the date the interest or principal is payable (or
in the case of redemption, the Redemption Date or the Special Redemption Date,
as applicable), then a Holder of record of the Capital Securities may directly
institute a proceeding for enforcement of payment, on or after the respective
due dates specified in the Debentures, to such Holder directly of the principal
of or interest on the Debentures having an aggregate principal amount equal to
the aggregate liquidation amount of the Capital Securities of such Holder. The
Institutional Trustee shall notify all Holders of the Capital Securities of any
default actually known to the Institutional Trustee with respect to the
Debentures unless (x) such default has been cured prior to the giving of such
notice or (y) the Institutional Trustee determines in good faith that the
withholding of such notice is in the interest of the Holders of such Capital
Securities, except where the default relates to the payment of principal of or
interest on any of the Debentures. Such notice shall state that such Indenture
Event of Default also constitutes an Event of Default hereunder. Except with
respect to directing the time, method and place of conducting a proceeding for a
remedy, the Institutional Trustee shall not take any of the actions described in
clauses (i), (ii) or (iii) above unless the Institutional Trustee has obtained
an opinion of tax counsel to the effect that, as a result of such action, the
Trust will not be classified as other than a grantor trust for United States
federal income tax purposes.

C-9

--------------------------------------------------------------------------------




          In the event the consent of the Institutional Trustee, as the holder
of the Debentures, is required under the Indenture with respect to any
amendment, modification or termination of the Indenture, the Institutional
Trustee shall request the direction of the Holders of the Securities with
respect to such amendment, modification or termination and shall vote with
respect to such amendment, modification or termination as directed by a Majority
in liquidation amount of the Securities voting together as a single class;
provided, however, that where a consent under the Indenture would require the
consent of a Super-Majority, the Institutional Trustee may only give such
consent at the direction of the Holders of at least the proportion in
liquidation amount of the Securities outstanding which the relevant
Super-Majority represents of the aggregate principal amount of the Debentures
outstanding. The Institutional Trustee shall not take any such action in
accordance with the directions of the Holders of the Securities unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that,
as a result of such action, the Trust will not be classified as other than a
grantor trust for United States federal income tax purposes.

          A waiver of an Indenture Event of Default will constitute a waiver of
the corresponding Event of Default hereunder. Any required approval or direction
of Holders of the Capital Securities may be given at a separate meeting of
Holders of the Capital Securities convened for such purpose, at a meeting of all
of the Holders of the Securities in the Trust or pursuant to written consent.
The Institutional Trustee will cause a notice of any meeting at which Holders of
the Capital Securities are entitled to vote, or of any matter upon which action
by written consent of such Holders is to be taken, to be mailed to each Holder
of record of the Capital Securities. Each such notice will include a statement
setting forth the following information (i) the date of such meeting or the date
by which such action is to be taken, (ii) a description of any resolution
proposed for adoption at such meeting on which such Holders are entitled to vote
or of such matter upon which written consent is sought and (iii) instructions
for the delivery of proxies or consents. No vote or consent of the Holders of
the Capital Securities will be required for the Trust to redeem and cancel
Capital Securities or to distribute the Debentures in accordance with the
Declaration and the terms of the Securities.

          Notwithstanding that Holders of the Capital Securities are entitled to
vote or consent under any of the circumstances described above, any of the
Capital Securities that are owned by the Sponsor or any Affiliate of the Sponsor
shall not entitle the Holder thereof to vote or consent and shall, for purposes
of such vote or consent, be treated as if such Capital Securities were not
outstanding.

          In no event will Holders of the Capital Securities have the right to
vote to appoint, remove or replace the Administrators, which voting rights are
vested exclusively in the Sponsor as the Holder of all of the Common Securities
of the Trust.  Under certain circumstances as more fully described in the
Declaration, Holders of Capital Securities have the right to vote to appoint,
remove or replace the Institutional Trustee and the Delaware Trustee.

                    6.          Voting Rights - Common Securities.

                                 (a)          Except as provided under
paragraphs 6(b), 6(c) and 7 and as otherwise required by law and the
Declaration, the Common Securities will have no voting rights.

                                 (b)          The Holders of the Common
Securities are entitled, in accordance with Article IV of the Declaration, to
vote to appoint, remove or replace any Administrators.

                                 (c)          Subject to Section 6.7 of the
Declaration and only after each Event of Default (if any) with respect to the
Capital Securities has been cured, waived, or otherwise eliminated and subject
to the requirements of the second to last sentence of this paragraph, the
Holders of a Majority in liquidation amount of the Common Securities, voting
separately as a class, may direct the time, method, and place of conducting any
proceeding for any remedy available to the Institutional Trustee, or exercising
any trust or power conferred upon the Institutional Trustee under the
Declaration, including (i) directing the time, method, place of conducting any
proceeding for any remedy available to the Debenture Trustee, or exercising any
trust or power conferred on the Debenture Trustee with respect to the
Debentures, (ii) waiving any past default and its consequences that is waivable
under the Indenture, or (iii) exercising

C-10

--------------------------------------------------------------------------------




any right to rescind or annul a declaration that the principal of all the
Debentures shall be due and payable; provided, however, that, where a consent or
action under the Indenture would require a Super Majority, the Institutional
Trustee may only give such consent or take such action at the written direction
of the Holders of at least the proportion in liquidation amount of the Common
Securities which the relevant Super Majority represents of the aggregate
principal amount of the Debentures outstanding. Notwithstanding this
paragraph 6(c), the Institutional Trustee shall not revoke any action previously
authorized or approved by a vote or consent of the Holders of the Capital
Securities. Other than with respect to directing the time, method and place of
conducting any proceeding for any remedy available to the Institutional Trustee
or the Debenture Trustee as set forth above, the Institutional Trustee shall not
take any action described in (i), (ii) or (iii) above, unless the Institutional
Trustee has obtained an opinion of tax counsel to the effect that for the
purposes of United States federal income tax the Trust will not be classified as
other than a grantor trust on account of such action. If the Institutional
Trustee fails to enforce its rights, to the fullest extent permitted by law,
under the Declaration, any Holder of the Common Securities may institute a legal
proceeding directly against any Person to enforce the Institutional Trustee’s
rights under the Declaration, without first instituting a legal proceeding
against the Institutional Trustee or any other Person.

          Any approval or direction of Holders of the Common Securities may be
given at a separate meeting of Holders of the Common Securities convened for
such purpose, at a meeting of all of the Holders of the Securities in the Trust
or pursuant to written consent.  The Administrators will cause a notice of any
meeting at which Holders of the Common Securities are entitled to vote, or of
any matter upon which action by written consent of such Holders is to be taken,
to be mailed to each Holder of the Common Securities. Each such notice will
include a statement setting forth (i) the date of such meeting or the date by
which such action is to be taken, (ii) a description of any resolution proposed
for adoption at such meeting on which such Holders are entitled to vote or of
such matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.

          No vote or consent of the Holders of the Common Securities will be
required for the Trust to redeem and cancel Common Securities or to distribute
the Debentures in accordance with the Declaration and the terms of the
Securities.

                    7.          Amendments to Declaration and Indenture.

                                 (a)          In addition to any requirements
under Section 11.1 of the Declaration, if any proposed amendment to the
Declaration provides for, or the Trustees, Sponsor or Administrators otherwise
propose to effect, (i) any action that would adversely affect the powers,
preferences or special rights of the Securities, whether by way of amendment to
the Declaration or otherwise, or (ii) the Liquidation of the Trust, other than
as described in Section 7.1 of the Declaration, then the Holders of outstanding
Securities, voting together as a single class, will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in liquidation
amount of the Securities, affected thereby; provided, however, if any amendment
or proposal referred to in clause (i) above would adversely affect only the
Capital Securities or only the Common Securities, then only the affected class
will be entitled to vote on such amendment or proposal and such amendment or
proposal shall not be effective except with the approval of a Majority in
liquidation amount of such class of Securities.

                                 (b)          In the event the consent of the
Institutional Trustee as the holder of the Debentures is required under the
Indenture with respect to any amendment, modification or termination of the
Indenture or the Debentures, the Institutional Trustee shall request the written
direction of the Holders of the Securities with respect to such amendment,
modification or termination and shall vote with respect to such amendment,
modification, or termination as directed by a Majority in liquidation amount of
the Securities voting together as a single class; provided, however, that where
a consent under the Indenture would require a Super Majority, the Institutional
Trustee may only give such consent at the direction of the Holders of at least
the proportion in liquidation amount of the Securities which the relevant Super
Majority represents of the aggregate principal amount of the Debentures
outstanding.

C-11

--------------------------------------------------------------------------------




                                 (c)          Notwithstanding the foregoing, no
amendment or modification may be made to the Declaration if such amendment or
modification would (i) cause the Trust to be classified for purposes of United
States federal income taxation as other than a grantor trust, (ii) reduce or
otherwise adversely affect the powers of the Institutional Trustee or
(iii) cause the Trust to be deemed an Investment Company which is required to be
registered under the Investment Company Act.

                                 (d)          Notwithstanding any provision of
the Declaration, the right of any Holder of the Capital Securities to receive
payment of distributions and other payments upon redemption or otherwise, on or
after their respective due dates, or to institute a suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder. For the protection and enforcement
of the foregoing provision, each and every Holder of the Capital Securities
shall be entitled to such relief as can be given either at law or equity.

                    8.          Pro Rata.  A reference in these terms of the
Securities to any payment, distribution or treatment as being “Pro Rata” shall
mean pro rata to each Holder of the Securities according to the aggregate
liquidation amount of the Securities held by the relevant Holder in relation to
the aggregate liquidation amount of all Securities then outstanding unless, in
relation to a payment, an Event of Default has occurred and is continuing, in
which case any funds available to make such payment shall be paid first to each
Holder of the Capital Securities Pro Rata according to the aggregate liquidation
amount of the Capital Securities held by the relevant Holder relative to the
aggregate liquidation amount of all Capital Securities outstanding, and only
after satisfaction of all amounts owed to the Holders of the Capital Securities,
to each Holder of the Common Securities Pro Rata according to the aggregate
liquidation amount of the Common Securities held by the relevant Holder relative
to the aggregate liquidation amount of all Common Securities outstanding.

                    9.          Ranking.  The Capital Securities rank pari passu
with and payment thereon shall be made Pro Rata with the Common Securities
except that, where an Event of Default has occurred and is continuing, the
rights of Holders of the Common Securities to receive payment of Distributions
and payments upon liquidation, redemption and otherwise are subordinated to the
rights of the Holders of the Capital Securities with the result that no payment
of any Distribution on, or Redemption Price (or Special Redemption Price) of,
any Common Security, and no other payment on account of redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid Distributions on all outstanding Capital
Securities for all distribution periods terminating on or prior thereto, or in
the case of payment of the Redemption Price (or Special Redemption Price) the
full amount of such Redemption Price (or Special Redemption Price) on all
outstanding Capital Securities then called for redemption, shall have been made
or provided for, and all funds immediately available to the Institutional
Trustee shall first be applied to the payment in full in cash of all
Distributions on, or the Redemption Price (or Special Redemption Price) of, the
Capital Securities then due and payable.

                    10.          Acceptance of Guarantee and Indenture. Each
Holder of the Capital Securities and the Common Securities, by the acceptance of
such Securities, agrees to the provisions of the Guarantee, including the
subordination provisions therein and to the provisions of the Indenture.

                    11.          No Preemptive Rights. The Holders of the
Securities shall have no preemptive or similar rights to subscribe for any
additional securities.

                    12.          Miscellaneous. These terms constitute a part of
the Declaration. The Sponsor will provide a copy of the Declaration, the
Guarantee, and the Indenture to a Holder without charge on written request to
the Sponsor at its principal place of business.

C-12

--------------------------------------------------------------------------------